      Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 1 of 38



 1 Gregory J. Glaser (SBN 226706)
   4399 Buckboard Drive, Box 423
 2 Copperopolis, CA 95228
 3 Ph. (925) 642-6651
   Fx. (209) 729-4557
 4 greg@gregglaser.com
 5 Ray L. Flores II (SBN 233643)
   11622 El Camino Real Suite 100
 6
   San Diego, CA 92130
 7 Ph. (858) 367-0397
   Fx. (888) 336-4037
 8 rayfloreslaw@gmail.com
 9 Attorneys for Petitioners
10
11

12
                       UNITED STATES DISTRICT COURT OF CALIFORNIA
13
                                 EASTERN DISTRICT - SACRAMENTO
14
     Joy Garner, individually and on behalf of The      )   Case No.:
15
     Control Group; Joy Elisse Garner, individually )
                                                        )   PETITIONERS’ APPENDIX TABLE IN
16   and as parent of J.S. and F.G.; Evan Glasco,           SUPPORT OF REQUEST FOR JUDICIAL
                                                        )
     individually and as parent of F.G.; Traci Music, )     NOTICE
17   individually and as parent of K.M. and J.S.,       )
     Michael Harris, individually and as parent of S.H.,)
18   Nicole Harris, individually and as parent of S.H., )
                                                        )
19                                                      )
                                 Petitioners,           )
20                                                      )
                                                        )
21          v.                                          )
                                                        )
22   DONALD JOHN TRUMP, in his official capacity )
     as PRESIDENT OF THE UNITED STATES OF )
23   AMERICA,                                           )
                                                        )
24                                                      )
                                Respondent.             )
25                                                      )
                                                        )
26                                                      )
                                                        )
27                                                      )
                                                        )
28
                                                -1-
               PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 2 of 38



 1
     EXHIBIT                                        CITATION
 2   NUMBER

 3      1        Centers for Disease Control and Prevention, Adjuvants help vaccines work better.
                 https://www.cdc.gov/vaccinesafety/concerns/adjuvants.html, (accessed July 1,
 4               2020).
 5      2        Introduction to Biomedical Engineering, Third Edition. (2012) and Clinical
                 Immunology, Third Edition. (2008).
 6               https://www.sciencedirect.com/topics/medicine-and-dentistry/alum, (accessed July
                 1, 2020).
 7      3        Segen's Medical Dictionary. (2011). https://medical-
                 dictionary.thefreedictionary.com/antibody, (accessed July 1, 2020).
 8
        4        MedicineNet, Medical Definition of Arthralgia; Medical Author: William C. Shiel
 9               Jr., MD, FACP, FACR.
                 https://www.medicinenet.com/script/main/art.asp?articlekey=2343, (accessed July
10               1, 2020).
        5        Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied
11               Health, Seventh Edition. (2003). https://medical-
                 dictionary.thefreedictionary.com/Autoantibody, (accessed July 1, 2020).
12
        6        Healthline, Understanding and Managing Chronic Inflammation; Written by
13               Adrienne Santos-Longhurst; Medically reviewed by Seunggu Han, MD, Updated on
                 July 27, 2018. https://www.healthline.com/health/chronic-inflammation (accessed
14               October 15, 2020).
        7        Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied
15               Health, Seventh Edition. (2003). https://medical-
                 dictionary.thefreedictionary.com/comorbid, (accessed July 1, 2020).
16
        8        MedicineNet, Medical Definition of Cytotoxic; Medical Author: William C. Shiel
17               Jr., MD, FACP, FACR.
                 https://www.medicinenet.com/script/main/art.asp?articlekey=19883, (accessed July
18               1, 2020).
        9        MedicineNet, Medical Definition of Demyelination, Medical Author: William C.
19               Shiel Jr., MD, FACP, FACR.
                 https://www.medicinenet.com/script/main/art.asp?articlekey=11143, (accessed July
20               1, 2020).
21      10       Farlex Partner Medical Dictionary. (2012). https://medical-
                 dictionary.thefreedictionary.com/epidemic, (accessed July 1, 2020).
22      11       The American Heritage® Medical Dictionary. (2007). https://medical-
                 dictionary.thefreedictionary.com/epitope, (accessed July 1, 2020).
23
        12       Farlex Partner Medical Dictionary. (2012). https://medical-
24               dictionary.thefreedictionary.com/etiology, (accessed July 1, 2020).

25      13       Farlex Partner Medical Dictionary. (2012). https://medical-
                 dictionary.thefreedictionary.com/histopathology, (accessed July 1, 2020)
26      14       Williams & Meyers (2002). Immune-mediated Inflammatory Disorders (I.M.I.D.s):
                 The Economic and Clinical Costs. The American Journal of Managed Care 8(21
27               Suppl):S664-S681. https://pubmed.ncbi.nlm.nih.gov/12516953, (accessed June 9,
                 2020).
28
                                              -2-
             PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 3 of 38



 1   EXHIBIT                                        CITATION
     NUMBER
 2
        15       Farlex Partner Medical Dictionary. (2012). https://medical-
 3               dictionary.thefreedictionary.com/immune+system, (accessed July 1, 2020).
 4      16       Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied
                 Health, Seventh Edition. (2003). https://medical-
 5               dictionary.thefreedictionary.com/inflammation, (accessed July 1, 2020).
        17       MedicineNet, Medical Definition of Macrophage; Medical Author: William C.
 6               Shiel Jr., MD, FACP, FACR.
                 https://www.medicinenet.com/script/main/art.asp?articlekey=4238, (accessed July
 7               1, 2020).
 8      18       Segen's Medical Dictionary. (2012). https://medical-
                 dictionary.thefreedictionary.com/medical+emergency, (accessed July 1, 2020).
 9      19       MedicineNet, Medical Definition of Myalgia; Medical Author: William C. Shiel Jr.,
                 MD, FACP, FACR.
10               https://www.medicinenet.com/script/main/art.asp?articlekey=12008, (accessed July
                 1, 2020)
11
        20       MedlinePlus, U.S. National Library of Medicine, Myelin.
12               https://medlineplus.gov/ency/article/002261.htm, (accessed July 1, 2020).
        21       Farlex Partner Medical Dictionary. (2012). https://medical-
13               dictionary.thefreedictionary.com/pandemic, (accessed July 1, 2020).
14      22       Farlex Partner Medical Dictionary. (2012). https://medical-
                 dictionary.thefreedictionary.com/pathogenesis, (accessed July 1, 2020).
15      23       Legal Information Institute, Cornell Law School. Permanent Injury.
                 https://www.law.cornell.edu/wex/permanent_injury, (accessed June 29, 2020).
16
        24       CDC Foundation, What Is Public Health? https://www.cdcfoundation.org/what-
17               public-health, (accessed July 1, 2020).
        25       Segen's Medical Dictionary. (2012). https://medical-
18               dictionary.thefreedictionary.com/progressive+disease, (accessed July 1, 2020).
19      26       The American Heritage® Medical Dictionary. (2007). https://medical-
                 dictionary.thefreedictionary.com/regression, (accessed July 1, 2020).
20      27       Murphy et al. (2018). Mortality in the United States, 2017. NCHS Data Brief No.
21               328. https://www.cdc.gov/nchs/data/databriefs/db328-h.pdf, (accessed June 9,
                 2020).
22      28       MacDorman et al. (2014). International comparisons of infant mortality and related
                 factors: United States and Europe, 2010. National Vital Statistics Reports 63(5):1-
23               6. https://www.cdc.gov/nchs/data/nvsr/nvsr63/nvsr63_05.pdf, (accessed June 9,
                 2020).
24
        29       Citation: Mogensen, S.W., et al. (2017), The Introduction of Diphtheria-Tetanus-
25               Pertussis and Oral Polio Vaccine Among Young Infants in an Urban African
                 Community: A Natur..., EBioMedicine,
26               http://dx.doi.org/10.1016/j.ebiom.2017.01.041 (accessed June 23, 2020).
        30       Citation: Aaby et al. (2020). The non-specific and sex-differential effects of
27               vaccines. Nature Reviews Immunology. https://doi.org/10.1038/s41577-020-0338-x,
                 (accessed June 9, 2020).
28
                                              -3-
             PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 4 of 38



 1   EXHIBIT                                         CITATION
     NUMBER
 2
        31       Gale Encyclopedia of Medicine. (2008). https/medical-
 3               dictionary.thefreedictionary.com/sudden+infant+death+syndrome, (accessed July 1,
                 2020).
 4
        32       Centers for Disease Control and Prevention, About SUID and SIDS.
 5               https://www.cdc.gov/sids/about/index.htm, (accessed July 1, 2020).
        33       Haynes RL. Chapter 32. Biomarkers of Sudden Infant Death Syndrome (SIDS)
 6               Risk and SIDS Death. In: Duncan JR, Byard RW, eds. SIDS Sudden Infant and
                 Early Childhood Death: The Past, the Present and the Future. Adelaide (AU):
 7               University of Adelaide Press; 2018.
                 https://www.ncbi.nlm.nih.gov/books/NBK513404, (accessed July 1, 2020).
 8
        34       Bairoliya & Fink. (2018). Causes of death and infant mortality rates among full-
 9               term births in the United States between 2010 and 2012: An observational study.
                 PLoS Med 15(3): e1002531. https://doi.org/10.1371/journal.pmed.1002531,
10               (accessed June 23, 2020).
        35       Centers for Disease Control and Prevention, Vaccines and Sudden Infant Death
11               Syndrome (SIDS). https://www.cdc.gov/vaccinesafety/concerns/sids.html,
                 (accessed June 23, 2020).
12
        36       Puliyel & Sathyamala (2018). Infanrix hexa and sudden death: a review of the
13               periodic safety update reports submitted to the European Medicines Agency. Indian
                 Journal of Medical Ethics 3(1):43-47. https://doi.org/10.20529/IJME.2017.079,
14               (accessed June 9, 2020).
        37       Citation: D'Errico et al. (2008). Beta-tryptase and quantitative mast-cell increase in
15               a sudden infant death following hexavalent immunization. Forensic Science
                 International 179(2-3):e25-e29. https://doi.org/10.1016/j.forsciint.2008.04.018,
16               (accessed June 9, 2020).
17      38       Matturri et al. (2014). Sudden infant death following hexavalent vaccination: a
                 neuropathologic study. Current Medicinal Chemistry 21(7):941-946.
18               https://doi.org/10.2174/09298673113206660289, (accessed June 9, 2020).
        39       Osawa et al. (2019). Sudden Infant Death After Vaccination. The American
19               Journal of Forensic Medicine and Pathology 40(3):232-237.
                 https://doi.org/10.1097/PAF.0000000000000494, (accessed May 19, 2020).
20
        40       MedicineNet, Medical Definition of Chronic disease; Medical Author: William C.
21               Shiel Jr., MD, FACP, FACR.
                 https://www.medicinenet.com/script/main/art.asp?articlekey=33490, (accessed July
22               1, 2020).
        41       National Center for Chronic Disease Prevention and Health Promotion, Centers for
23               Disease Control and Prevention, About Chronic Diseases.
                 https://www.cdc.gov/chronicdisease/about/index.htm, (accessed July 1, 2020).
24
        42       Bethell et al. (2011). A national and state profile of leading health problems and
25               health care quality for US children: key insurance disparities and across-state
                 variations. Academic Pediatrics 11(3 Suppl):S22-S33.
26               https://doi.org/10.1016/j.acap.2010.08.011, (accessed June 10, 2020).

27
28
                                              -4-
             PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 5 of 38



 1   EXHIBIT                                        CITATION
     NUMBER
 2
        43       Centers for Disease Control and Prevention, Multiple Chronic Conditions Among
 3               Outpatient Pediatric Patients, Southeastern Michigan, 2008–2013. BRIEF, Vol.
                 12, 2015. https://www.cdc.gov/pcd/issues/2015/14_0397.htm, (accessed June 10,
 4               2020).
 5      44       Van Cleave et al. (2010). Dynamics of Obesity and Chronic Health Conditions
                 among Children and Youth. JAMA 303(7):623–630.
 6               https://doi.org/10.1001/jama.2010.104, (accessed June 10, 2020).
        45       Perrin et al. (2014). The rise in chronic conditions among infants, children, and
 7               youth can be met with continued health system innovations. Health Affairs
                 33(12):2099-2105. https://doi.org/10.1377/hlthaff.2014.0832, (accessed June 10,
 8               2020).
 9      46       Dima et al. (2018). Prescription Medication Use Among Children and Adolescents
                 in the United States. Pediatrics 142(3):e20181042.
10               https://doi.org/10.1542/peds.2018-1042, (accessed June 10, 2020).
        47       National Center for Chronic Disease Prevention and Health Promotion, Centers for
11               Disease Control and Prevention, Chronic Diseases in America.
                 https://www.cdc.gov/chronicdisease/resources/infographic/chronic-diseases.htm,
12               (accessed July 1, 2020).
13      48       Aspen Health Strategy Group, The Aspen Institute, Washington DC (2019).
                 Reducing the Burden of Chronic Disease.
14               https://assets.aspeninstitute.org/content/uploads/2019/02/AHSG-Chronic-Disease-
                 Report-2019.pdf, (accessed May 2, 2020).
15      49       National Center for Chronic Disease Prevention and Health Promotion, Centers for
                 Disease Control and Prevention, Health and Economic Costs of Chronic Diseases.
16               https://www.cdc.gov/chronicdisease/about/costs/index.htm#ref1, (accessed July 1,
                 2020).
17
        50       Allegrante et al. (2019). Interventions to Support Behavioral Self-Management of
18               Chronic Diseases. Annual Review of Public Health 40:127-146.
                 https://doi.org/10.1146/annurev-publhealth-040218-044008, (accessed May 2,
19               2020).
        51       The Partnership to Fight Chronic Disease, Fact Sheet: The Growing Crisis of
20               Chronic Disease in the United States.
                 https://www.fightchronicdisease.org/sites/default/files/docs/GrowingCrisisofChroni
21               cDiseaseintheUSfactsheet_81009.pdf, (accessed May 2, 2020).
22      52       Centers for Disease Control and Prevention, Developmental Disabilities.
                 https://www.cdc.gov/ncbddd/developmentaldisabilities/index.html, (accessed July
23               1, 2020). See Exhibit PRJN1-5A
        53       Centers for Disease Control and Prevention, Developmental Disabilities.
24               https://www.cdc.gov/ncbddd/developmentaldisabilities/facts.html (accessed July 1,
                 2020).
25
        54       The American Heritage® Medical Dictionary. (2007) https://medical-
26               dictionary.thefreedictionary.com/Neurodevelopmental+disorders, (accessed July 1,
                 2020).
27
28
                                              -5-
             PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 6 of 38



 1   EXHIBIT                                        CITATION
     NUMBER
 2
        55       Grandjean & Landrigan (2014). Neurobehavioural effects of developmental
 3               toxicity. Lancet Neurology 13(3):330–338. https://doi.org/10.1016/S1474-
                 4422(13)70278-3, (accessed April 27, 2020).
 4
        56       Gale Encyclopedia of Medicine. (2008). https://medical-
 5               dictionary.thefreedictionary.com/autism, (accessed July 1, 2020).
        57       The American Heritage® Medical Dictionary. (2007). https://medical-
 6               dictionary.thefreedictionary.com/autism+spectrum+disorders, (accessed April 27,
                 2020).
 7
        58       Kogan et al. (2018). The Prevalence of Parent-Reported Autism Spectrum Disorder
 8               Among US Children. Pediatrics 142(6):e20174161.
                 https://doi.org/10.1542/peds.2017-4161, (accessed April 27, 2020).
 9      59       Centers for Disease Control and Prevention, Morbidity and Mortality Weekly
                 Report, March 27, 2020. Prevalence of Autism Spectrum Disorder Among Children
10               Aged 8 Years — Autism and Developmental Disabilities Monitoring Network, 11
                 Sites, United States, 2016.
11               https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w,
                 (accessed July 1, 2020).
12
        60       Nevison et al. (2018). California Autism Prevalence Trends from 1931 to 2014 and
13               Comparison to National ASD Data from IDEA and ADDM. Journal of Autism and
                 Developmental Disorders 48:4103–4117. https://doi.org/10.1007/s10803-018-
14               3670-2, (accessed April 27, 2020).
        61       Centers for Disease Control and Prevention, Summary of Autism Spectrum
15               Disorder (ASD) Prevalence Studies.
                 https://www.cdc.gov/ncbddd/autism/documents/ASDPrevalenceDataTable2016-
16               508.pdf, (accessed April 27, 2020).
17      62       Hossain et al. (2020). Prevalence of comorbid psychiatric disorders among people
                 with autism spectrum disorder: An umbrella review of systematic reviews and
18               meta-analyses. Psychiatry Research 287:112922.
                 https://doi.org/10.1016/j.psychres.2020.112922, (accessed April 27, 2020).
19      63       Autism Speaks, Medical Conditions Associated with Autism.
                 https://www.autismspeaks.org/medical-conditions-associated-autism, (accessed
20               July 1, 2020).
21      64       Centers for Disease Control and Prevention, What is Autism Spectrum Disorder?
                 https://www.cdc.gov/ncbddd/autism/facts.html, (accessed July 1, 2020).
22      65       Meltzer & Van de Water (2017). The Role of the Immune System in Autism
                 Spectrum Disorder. Neuropsychopharmacology 42(1):284-298.
23               https://doi.org/10.1038/npp.2016.158, (accessed May 7, 2020).
24      66       Pelch et al. (2019). Environmental Chemicals and Autism: A Scoping Review of
                 the Human and Animal Research. Environmental Health Perspectives
25               127(4):46001. https://doi.org/10.1289/EHP4386, (accessed May 1, 2020).

26      67       Patterson (2011). Maternal infection and immune involvement in autism. Trends in
                 Molecular Medicine 17(7):389-394. https://doi.org/10.1016/j.molmed.2011.03.001,
27               (accessed May 1, 2020).

28
                                              -6-
             PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 7 of 38



 1   EXHIBIT                                         CITATION
     NUMBER
 2
        68       Lavelle et al. (2014). Economic burden of childhood autism spectrum disorders.
 3               Pediatrics 133(3):e520–e529. https://doi.org/10.1542/peds.2013-0763, (accessed
                 May 1, 2020).
 4
        69       Autism Speaks, New Research Finds Annual Cost of Autism Has More Than
 5               Tripled to $126 Billion in the U.S. and Reached £34 Billion in the U.K.
                 https://www.autismspeaks.org/press-release/new-research-finds-annual-cost-
 6               autism-has-more-tripled-126-billion-us-and-reached, (accessed July 1, 2020).
        70       Gale Encyclopedia of Medicine. (2008). https://medical-
 7               dictionary.thefreedictionary.com/Attention-deficit+hyperactivity+disorder,
                 (accessed July 1, 2020).
 8
        71       Centers for Disease Control and Prevention, Data and Statistics about ADHD.
 9               https://www.cdc.gov/ncbddd/adhd/data.html, (accessed July 1, 2020).
        72       National Institute of Mental Health, Attention-Deficit/Hyperactivity Disorder
10               (ADHD), https://www.nimh.nih.gov/health/statistics/attention-deficit-
                 hyperactivity-disorder-adhd.shtml, (accessed July 1, 2020).
11
        73       Centers for Disease Control and Prevention, Trends in the Parent-Report of Health
12               Care Provider-Diagnosis and Medication Treatment for ADHD: United States,
                 2003—2011. https://www.cdc.gov/ncbddd/adhd/features/key-findings-
13               adhd72013.html, (accessed February 29, 2020).
        74       Visser et al. (2014). Trends in the parent-report of health care provider-diagnosed
14               and medicated attention-deficit/hyperactivity disorder: United States, 2003-2011.
                 Journal of the American Academy of Child & Adolescent Psychiatry 53(1):34–
15               46.e2. https://doi.org/10.1016/j.jaac.2013.09.001, (accessed May 1, 2020).
16      75       Removed

17      76       WebMD, Attention Deficit Hyperactivity Disorder: Causes of ADHD.
                 https://www.webmd.com/add-adhd/childhood-adhd/adhd-causes, (accessed April
18               28, 2020).
        77       Sibley et al. (2010). The delinquency outcomes of boys with ADHD with and
19               without comorbidity. Journal of Abnormal Child Psychology 39(1):21-32.
                 https://doi.org/10.1007/s10802-010-9443-9, (accessed May 1, 2020).
20
        78       Harpin (2005). The effect of ADHD on the life of an individual, their family, and
21               community from preschool to adult life. Archives of Disease in Childhood
                 90(Suppl 1):i2-i7. https://doi.org/10.1136/adc.2004.059006, (accessed May 1,
22               2020).
        79       Classi et al. (2012). Social and emotional difficulties in children with ADHD and
23               the impact on school attendance and healthcare utilization. Child and Adolescent
                 Psychiatry and Mental Health 6(1):33. https://doi.org/10.1186/1753-2000-6-33,
24               (accessed May 1, 2020).
25      80       Merrill et al. (2020). Functional Outcomes of Young Adults with Childhood
                 ADHD: A Latent Profile Analysis. Journal of Clinical Child & Adolescent
26               Psychology, 49(2):215-228. https://doi.org/10.1080/15374416.2018.1547968,
                 (accessed June 24, 2020).
27
28
                                              -7-
             PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 8 of 38



 1   EXHIBIT                                        CITATION
     NUMBER
 2
        81       Pelham et al. (2020). The long-term financial outcome of children diagnosed with
 3               ADHD. Journal of Consulting and Clinical Psychology 88(2):160-171.
                 https://doi.org/10.1037/ccp0000461, (accessed May 1, 2020).
 4
        82       Birnbaum et al. (2005). Costs of attention deficit-hyperactivity disorder (ADHD) in
 5               the US: excess costs of persons with ADHD and their family members in 2000.
                 Current Medical Research & Opinion 21(2):195‐206.
 6               https://doi.org/10.1185/030079904X20303, (accessed June24, 2020).
        83       Doshi et al. (2012). Economic Impact of Childhood and Adult Attention-
 7               Deficit/Hyperactivity Disorder in the United States. Journal of the American
                 Academy of Child & Adolescent Psychiatry 51(10):990-1002.e2.
 8               https://doi.org/10.1016/j.jaac.2012.07.008, (accessed June24, 2020).
 9      84       Matza et al. (2005). A review of the economic burden of ADHD. Cost
                 Effectiveness and Resource Allocation 3:5. https://doi.org/10.1186/1478-7547-3-5,
10               (accessed May 1, 2020).
        85       Guo et al. (2018). Treatment Patterns and Costs Among Children Aged 2 to 17
11               Years With ADHD in New York State Medicaid in 2013. Journal of Attention
                 Disorders 1087054718816176. https://doi.org/10.1177/1087054718816176,
12               (accessed May 1, 2020).
13      86       Robb et al. (2011). The Estimated Annual Cost of ADHD to the U.S. Education
                 System. School Mental Health 3(3):169-177. https://doi.org/10.1007/s12310-011-
14               9057-6, (accessed May 1, 2020).
        87       Centers for Disease Control and Prevention, Learning Disorders in Children.
15               https://www.cdc.gov/ncbddd/childdevelopment/learning-disorder.html, (accessed
                 on July 1, 2020).
16
        88       Boat TF, Wu JT, eds. Washington (DC): National Academies Press (US); 2015.
17               Mental Disorders and Disabilities Among Low-Income Children.
                 https://www.ncbi.nlm.nih.gov/books/NBK332880/, (accessed on May 8, 2020).
18      89       National Institutes of Health, National Institute on Deafness and Other
                 Communication Disorders, Quick Statistics About Voice, Speech, Language.
19               https://www.nidcd.nih.gov/health/statistics/quick-statistics-voice-speech-language,
                 (accessed May 6, 2020).
20
        90       Mayo Clinic, Epilepsy, https://www.mayoclinic.org/diseases-
21               conditions/epilepsy/symptoms-causes/syc-20350093, (accessed July 1, 2020).
        91       Centers for Disease Control and Prevention, Epilepsy Data and Statistics.
22               https://www.cdc.gov/epilepsy/data/index.html, (accessed July 1, 2020).
23      92       Centers for Disease Control and Prevention, More Americans have epilepsy than
                 ever before. https://www.cdc.gov/media/releases/2017/p0810-epilepsy-
24               prevalence.html, (accessed July 1, 2020).

25      93       Centers for Disease Control and Prevention, Childhood Vaccines and Febrile
                 Seizures. https://www.cdc.gov/vaccinesafety/concerns/febrile-seizures.html,
26               (accessed July 1, 2020).
        94       Centers for Disease Control and Prevention, Measles, Mumps, Rubella (MMR)
27               Vaccine, Safety Information. https://www.cdc.gov/vaccinesafety/vaccines/mmr-
                 vaccine.html, (accessed July 1, 2020).
28
                                              -8-
             PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 9 of 38



 1   EXHIBIT                                        CITATION
     NUMBER
 2
        95       U.S. National Library of Medicine, Genetics Home Reference. Tourette Syndrome
 3               (accessed on June 25, 2020).
 4      96       Centers for Disease Control and Prevention, Data & Statistics on Tourette
                 Syndrome. https://www.cdc.gov/ncbddd/tourette/data.html, (accessed July 1, 2020).
 5      97       Centers for Disease Control and Prevention, Risk Factors and Causes for Tourette
                 Syndrome. https://www.cdc.gov/ncbddd/tourette/riskfactors.html, (accessed July 1,
 6               2020).
 7      98       National Institute of Mental Health, Mental Illness.
                 https://www.nimh.nih.gov/health/statistics/mental-illness.shtml, (accessed July 1,
 8               2020).
        99       Centers for Disease Control and Prevention, Children's Mental Disorders.
 9               https://www.cdc.gov/childrensmentalhealth/symptoms.html (accessed July 1,
                 2020).
10
       100       Child Mind Institute, 2016 Child Mind Institute Children’s Mental Health Report.
11               https://childmind.org/downloads/2016%20Childrens%20Mental%20Health%20Re
                 port.pdf, (accessed May 6, 2020).
12     101       United States Centers for Disease Control and Prevention, Improving Children’s
                 Behavioral Health. https://www.cdc.gov/childrensmentalhealth/features/child-
13               mental-health.html, (accessed July 1, 2020).
14     102       Leslie et al. (2017). Temporal Association of Certain Neuropsychiatric Disorders
                 Following Vaccination of Children and Adolescents: A Pilot Case-Control Study.
15               Frontiers in Psychiatry 8:3. https://doi.org/10.3389/fpsyt.2017.00003, (accessed
                 May 13, 2020).
16     103       Kuhlman et al. (2018). Within-subject associations between inflammation and
                 features of depression: Using the flu vaccine as a mild inflammatory stimulus.
17               Brain, Behavior, and Immunity 69:540-547.
                 https://doi.org/10.1016/j.bbi.2018.02.001, (accessed May 13, 2020).
18
       104       National Institute of Mental Health, Depression.
19               https://www.nimh.nih.gov/health/topics/depression/index.shtml (accessed July 1,
                 2020).
20     105       Centers for Disease Control and Prevention, Anxiety and depression in children:
                 Get the facts. https://www.cdc.gov/childrensmentalhealth/features/anxiety-
21               depression-children.html, (accessed July 1, 2020).
22     106       Centers for Disease Control and Prevention, National Center for Health Statistics,
                 Prevalence of Depression Among Adults Aged 20 and Over: United States, 2013–
23               2016, NCHS Data Brief No. 303, February 2018.
                 https://www.cdc.gov/nchs/data/databriefs/db303.pdf, accessed May 5, 2020).
24     107       Department of Health and Human Services (HHS), Substance Abuse and Mental
25               Health Services Administration (SAMHSA), Key Substance Use and Mental
                 Health Indicators in the United States: Results from the 2018 National Survey on
26               Drug Use and Health. https://www.samhsa.gov/data/sites/default/files/cbhsq-
                 reports/NSDUHNationalFindingsReport2018/NSDUHNationalFindingsReport2018
27               .pdf, (accessed July 5, 2020).

28
                                              -9-
             PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 10 of 38



 1   EXHIBIT                                          CITATION
     NUMBER
 2
        108       National Institute of Mental Health, Anxiety Disorders,
 3                https://www.nimh.nih.gov/health/topics/anxiety-disorders/index.shtml, (accessed
                  July 1, 2020).
 4
        109       Anxiety and Depression Association of America, Fact and Statistics.
 5                https://adaa.org/about-adaa/press-room/facts-statistics, (accessed July 1, 2020).
        110       National Institute of Mental Health. Obsessive Compulsive Disorder.
 6                https://www.nimh.nih.gov/health/topics/obsessive-compulsive-disorder-
                  ocd/index.shtml, (accessed July 1, 2020).
 7
        111       Krebs & Heyman (2015). Obsessive-compulsive disorder in children and
 8                adolescents. Archives of Disease in Childhood 100(5):495-499.
                  https://doi.org/10.1136/archdischild-2014-306934, (accessed May 7, 2020).
 9      112       Centers for Disease Control and Prevention, Obsessive-Compulsive Disorder in
                  Children. https://www.cdc.gov/childrensmentalhealth/ocd.html, (accessed July 1,
10                2020).
11      113       Centers for Disease Control and Prevention, National Center for Health Statistics
                  Data Brief No. 330, November, 2108. Suicide Mortality in the United States,
12                1999–2017, https://www.cdc.gov/nchs/products/databriefs/db330.htm, (accessed
                  May 13, 2020).
13      114       Mercado et al. (2017). Trends in Emergency Department Visits for Nonfatal Self-
                  inflicted Injuries Among Youth Aged 10 to 24 Years in the United States, 2001-
14                2015. JAMA 318(19):1931–1933. https://doi.org/10.1001/jama.2017.13317,
                  (accessed May 13, 2020).
15
        115       National Institute of Diabetes and Digestive and Kidney Diseases, What is
16                Diabetes? https://www.niddk.nih.gov/health-information/diabetes/overview/what-
                  is-diabetes, (accessed July 1, 2020).
17      116       The American Diabetes Association, Statistics About Diabetes.
                  https://www.diabetes.org/resources/statistics/statistics-about-diabetes, (accessed
18                July 1, 2020).
19      117       Dabelea et al. (2014). Prevalence of type 1 and type 2 diabetes among children and
                  adolescents from 2001 to 2009. JAMA 311(17):1778-1786.
20                https://doi.org/10.1001/jama.2014.3201, (accessed May 13, 2020).
        118       The American Diabetes Association (2018). Economic Costs of Diabetes in the
21                U.S. in 2017. Diabetes Care dci180007. https://doi.org/10.2337/dci18-0007,
                  (accessed May 13, 2020).
22
        119       Mayo Clinic, Type 1 Diabetes. https://www.mayoclinic.org/diseases-
23                conditions/type-1-diabetes/symptoms-causes/syc-20353011 (accessed July 1,
                  2020).
24      120       Removed
25      121       National Cancer Institute, NCI Dictionary of Cancer Terms.
                  https://www.cancer.gov/publications/dictionaries/cancer-terms/def/cancer,
26                (accessed July 1, 2020).
27      122       National Cancer Institute, Child and Adolescent Cancers Fact Sheet.
                  https://www.cancer.gov/types/childhood-cancers/child-adolescent-cancers-fact-
28                sheet, (accessed July 1, 2020).
                                               - 10 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 11 of 38



 1   EXHIBIT                                          CITATION
     NUMBER
 2
        123       American Cancer Society, Key Statistics for Childhood Cancers.
 3                https://www.cancer.org/cancer/cancer-in-children/key-statistics.html, (accessed
                  July 1, 2020).
 4
        124       Siegel et al. (2017). Colorectal Cancer Incidence Patterns in the United States,
 5                1974–2013. Journal of the National Cancer Institute 109(8):djw322.
                  https://doi.org/10.1093/jnci/djw322, (accessed May 13, 2020).
 6      125       Centers for Disease Control and Prevention, Infertility FAQs.
                  https://www.cdc.gov/reproductivehealth/infertility/index.htm, (accessed May 13,
 7                2020).
 8      126       Farlex Partner Medical Dictionary. (2012). https://medical-
                  dictionary.thefreedictionary.com/allergy, (accessed July 1, 2020).
 9      127       Gale Encyclopedia of Medicine. (2008). https://medical-
                  dictionary.thefreedictionary.com/allergic+rhinitis, (accessed July 1, 2020).
10
        128       Collins Dictionary of Medicine. (2004, 2005). https://medical-
11                dictionary.thefreedictionary.com/food+allergy, (accessed July 1, 2020).
        129       Gale Encyclopedia of Medicine. (2008). https://medical-
12                dictionary.thefreedictionary.com/atopic+dermatitis, (accessed July 1, 2020).
13      130       Gale Encyclopedia of Medicine. (2008). https://medical-
                  dictionary.thefreedictionary.com/anaphylaxis, (accessed July 1, 2020).
14      131       Asthma and Allergy Foundation of America, Allergy Facts and Figures.
                  https://www.aafa.org/allergy-facts/, (accessed July 1, 2020).
15
        132       Centers for Disease Control and Prevention, Allergies and Hay Fever.
16                https://www.cdc.gov/nchs/fastats/allergies.htm, (accessed July 1, 2020).
        133       Food Allergy Research and Education, Fact and Statistics.
17                https://www.foodallergy.org/resources/facts-and-statistics, (accessed May 12,
                  2020).
18
        134       Centers for Disease Control and Prevention, National Center for Health Statistics,
19                Data Brief No. 121, 2013. Trends in Allergic Conditions Among Children: United
                  States, 1997–2011. https://www.cdc.gov/nchs/data/databriefs/db121.pdf, (accessed
20                April 29, 2020).

21      135       Dinakar (2012). Anaphylaxis in children: current understanding and key issues in
                  diagnosis and treatment. Current Allergy and Asthma Reports 12(6):641-649.
22                https://doi.org/10.1007/s11882-012-0284-1, (accessed May 12, 2020).
        136       Gupta et al. (2013). The economic impact of childhood food allergy in the United
23                States. JAMA Pediatrics 167(110):1026-1031.
                  https://doi.org/10.1001/jamapediatrics.2013.2376, (accessed May 12, 2020).
24
        137       Xi et al. (2014). Role of aluminum adjuvant in producing an allergic rhinitis animal
25                model. Genetics and Molecular Research 13(3):5173-5181.
                  https://doi.org/10.4238/2014.July.7.10, (accessed May 12, 2020).
26      138       Ahrens et al. (2014). Development of an animal model to evaluate the allergenicity
                  of food allergens. International Archives of Allergy and Immunology 164(2):89-96.
27                https://doi.org/10.1159/000363109, (accessed May 12, 2020).
28
                                               - 11 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 12 of 38



 1   EXHIBIT                                         CITATION
     NUMBER
 2
        139       Gale Encyclopedia of Medicine. (2008). https://medical-
 3                dictionary.thefreedictionary.com/asthma, (accessed July 1, 2020).
 4      140       Centers for Disease Control and Prevention, Most Recent National Asthma Data.
                  https://www.cdc.gov/asthma/most_recent_national_asthma_data.htm, (accessed
 5                July 1, 2020).
        141       Centers for Disease Control and Prevention, Asthma in the US.
 6                https://www.cdc.gov/vitalsigns/asthma/index.html, (accessed July 1, 2020).
 7      142       Serebrisky & Wiznia (2019). Pediatric Asthma: A Global Epidemic. Ann Glob
                  Health 85(1):6. https://doi.org/10.5334/aogh.2416, (accessed May 12, 2020).
 8      143       Centers for Disease Control and Prevention, You Can Control Your Asthma.
                  https://www.cdc.gov/nceh/features/asthmaawareness/index.html, (accessed July 1,
 9                2020).
10      144       Propp & Becker (2013). Prevention of asthma: where are we in the 21st century?
                  Expert Review of Clinical Immunology 9(12):1267–1278.
11                https://doi.org/10.1586/1744666x.2013.858601, (accessed July 1, 2020).
        145       Bates et al. (2009). Animal models of asthma. American Journal of Physiology -
12                Lung Cellular and Molecular Physiology 297(3):L401‐L410.
                  https://doi.org/10.1152/ajplung.00027.2009, (accessed May 12, 2020).
13
        146       Lahdenperäa et al. (2008). Kinetics of asthma- and allergy-associated immune
14                response gene expression in peripheral blood mononuclear cells from vaccinated
                  infants after in vitro re-stimulation with vaccine antigen. Vaccine 26(14):1725-
15                1730. https://doi.org/10.1016/j.vaccine.2008.01.041, (accessed May 12, 2020).
        147       Gale Encyclopedia of Medicine. (2008). https://medical-
16                dictionary.thefreedictionary.com/erythema+multiforme (accessed July 1, 2020).
17      148       Gale Encyclopedia of Medicine. (2008). https://medical-
                  dictionary.thefreedictionary.com/toxic+epidermal+necrolysis (accessed July 1,
18                2020).
        149       Su et al. (2020). Erythema multiforme, Stevens Johnson syndrome, and toxic
19                epidermal necrolysis reported after vaccination, 1999-2017. Vaccine 38(7):1746-
                  1752. https://doi.org/10.1016/j.vaccine.2019.12.028, accessed May 12, 2020).
20
        150       Gale Encyclopedia of Medicine. (2008). https://medical-
21                dictionary.thefreedictionary.com/Autoimmune+disorder (accessed July 1, 2020).

22      151       National Institute of Allergy and Infectious Diseases, Autoimmune Diseases.
                  https://www.niaid.nih.gov/diseases-conditions/autoimmune-diseases, (accessed
23                July 1, 2020).
        152       Parks et al. (2014). Expert panel workshop consensus statement on the role of the
24                environment in the development of autoimmune disease. International Journal of
                  Molecular Sciences 15(8):14269-14297. https://doi.org/10.3390/ijms150814269,
25                (accessed May 12, 2020).
26      153       Lerner et al. (2015). The World Incidence and Prevalence of Autoimmune Diseases
                  is Increasing. International Journal of Celiac Disease 3(4):151-155.
27                https://doi.org/10.12691/ijcd-3-4-8, (accessed May 12, 2020).

28
                                               - 12 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 13 of 38



 1   EXHIBIT                                           CITATION
     NUMBER
 2
        154       Shoenfeld et al. (2020). Complex syndromes of chronic pain, fatigue and cognitive
 3                impairment linked to autoimmune dysautonomia and small fiber neuropathy.
                  Clinical Immunology 214:108384, https://doi.org/10.1016/j.clim.2020.108384,
 4                (accessed May 12, 2020).
 5      155       Centers for Disease Control and Prevention, Myalgic Encephalomyelitis/Chronic
                  Fatigue Syndrome. https://www.cdc.gov/me-cfs/about/index.html, (accessed July 1,
 6                2020).
        156       Gherardi et al. (2019). Myalgia and chronic fatigue syndrome following
 7                immunization: macrophagic myofasciitis and animal studies support linkage to
                  aluminum adjuvant persistency and diffusion in the immune system. Autoimmunity
 8                Reviews 18(7):691-705. https://doi.org/10.1016/j.autrev.2019.05.006, (accessed
                  May 12, 2020).
 9
        157       Shoenfeld et al., Chapter 36. “Infections, Vaccinations and Chronic Fatigue
10                Syndrome.” In: Shoenfeld Y, Agmon-Levin N, and Tomljenovic L eds. Vaccines
                  and Autoimmunity, Wiley-Blackwell, 2015, pp. 345-348.
11      158       Centers for Disease Control and Prevention, Guillain-Barré Syndrome.
                  https://www.cdc.gov/vaccinesafety/concerns/guillain-barre-syndrome.html,
12                (accessed July 1, 2020).
13      159       Souayah et al. (2011). Guillain–Barré syndrome after Gardasil vaccination: Data
                  from Vaccine Adverse Event Reporting System 2006–2009. Vaccine 29(5):886-
14                889. https://doi.org/10.1016/j.vaccine.2010.09.020, (accessed May 12, 2020).
        160       Souayah et al. (2009). Guillain-Barré syndrome after vaccination in United States:
15                data from the Centers for Disease Control and Prevention/Food and Drug
                  Administration Vaccine Adverse Event Reporting System (1990-2005). Journal of
16                Clinical Neuromuscular Disease 11(1):1-6.
                  https://doi.org/10.1097/CND.0b013e3181aaa968, (accessed May 12, 2020).
17
        161       Mayo Clinic, Multiple Sclerosis. https://www.mayoclinic.org/diseases-
18                conditions/multiple-sclerosis/symptoms-causes/syc-20350269, (accessed July 1,
                  2020).
19      162       Wallin et al. (2019). The prevalence of MS in the United States: A population-
                  based estimate using health claims data. Neurology 92(10).
20                https://doi.org/10.1212/WNL.0000000000007035, (accessed May 12, 2020).
21      163       MultipleSclerosis.net, MS Statistics. https://multiplesclerosis.net/what-is-
                  ms/statistics/, (accessed May 12, 2020).
22      164       Tenembaum et al. (2007). International Pediatric MS Study Group. Acute
                  disseminated encephalomyelitis. Neurology 68(16 Suppl 2):S23-S36.
23                https://doi.org.10.1212/01.wnl.0000259404.51352.7f, (accessed May 12, 2020).
24      165       Huynh et al. (2008). Post-vaccination encephalomyelitis: literature review and
                  illustrative case. Clinical Neuroscience 15(12):1315-1322.
25                https://doi.org/10.1016/j.jocn.2008.05.002, (accessed May 12, 2020).

26      166       Karussis & Petrou (2013). The spectrum of post-vaccination inflammatory CNS
                  demyelinating syndromes. Autoimmunity Reviews 13(3):215-224.
27                https://doi.org.10.1016/j.autrev.2013.10.003, (accessed May 12, 2020).

28
                                               - 13 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 14 of 38



 1   EXHIBIT                                           CITATION
     NUMBER
 2
        167       National Institute of Neurological Disorders and Stroke, Myasthenia Gravis Fact
 3                Sheet. https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-
                  Sheets/Myasthenia-Gravis-Fact-Sheet, (accessed July 1, 2020).
 4
        168       Chung et al. (2018). Myasthenia gravis following human papillomavirus
 5                vaccination: a case report. BMC Neurology 18(1):222.
                  https://doi.org/10.1186/s12883-018-1233-y, (accessed May 12, 2020).
 6      169       Stübgen (2010). Neuromuscular disorders associated with hepatitis B vaccination.
                  Journal of the Neurological Sciences 292(1–2):1–4.
 7                https://doi.org/10.1016/j.jns.2010.02.016, (accessed May 12, 2020).
 8      170       National Institute of Neurological Disorders and Stroke, Narcolepsy Fact Sheet.
                  https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-
 9                Sheets/Narcolepsy-Fact-Sheet#3201_1, (accessed July 1, 2020).
        171       Nohynek et al. (2012). AS03 adjuvanted AH1N1 vaccine associated with an abrupt
10                increase in the incidence of childhood narcolepsy in Finland. PLoS One
                  7(3):e33536. https://doi.org/10.1371/journal.pone.0033536, (accessed May 12,
11                2020).
12      172       Dauvilliers et al. (2013). Increased risk of narcolepsy in children and adults after
                  pandemic H1N1 vaccination in France. Brain 136(Pt 8):2486-2496.
13                https://doi.org/10.1093/brain/awt187, (accessed May 12, 2020).
        173       Miller et al. (2013). Risk of narcolepsy in children and young people receiving
14                AS03 adjuvanted pandemic A/H1N1 2009 influenza vaccine: retrospective
                  analysis. BMJ 346:f794. https://doi.org/10.1136/bmj.f794, (accessed June 6, 2020).
15
        174       Stowe et al. (2016). Risk of Narcolepsy after AS03 Adjuvanted Pandemic A/H1N1
16                2009 Influenza Vaccine in Adults: A Case-Coverage Study in England. Sleep
                  39(5):1051-1057. https://doi:10.5665/sleep.5752, (accessed May 12, 2020).
17      175       Centers for Disease Control and Prevention, Rheumatoid Arthritis.
                  https://www.cdc.gov/arthritis/basics/rheumatoid-arthritis.html, (accessed July 1,
18                2020).
19      176       Centers for Disease Control and Prevention, Arthritis-Related Statistics.
                  https://www.cdc.gov/arthritis/data_statistics/arthritis-related-stats.htm, (accessed
20                July 1, 2020).
        177       Hunter et al. (2017). Prevalence of Rheumatoid Arthritis in the United States Adult
21                Population in Healthcare Claims Databases, 2004-2014. Rheumatology
                  International 37(9):1551-1557. https://doi.org/10.1007/s00296-017-3726-1,
22                (accessed May 12, 2020).
23      178       Choudhary et al. (2018). Experimental animal models for rheumatoid arthritis.
                  Immunopharmacology & Immunotoxicology 40(3):193-200.
24                https://doi.org/10.1080/08923973.2018.1434793, (accessed May 12, 2020).

25      179       Croke et al. (2000). Occurrence of Severe Destructive Lyme Arthritis in Hamsters
                  Vaccinated With Outer Surface Protein A and Challenged With Borrelia
26                Burgdorferi. Infection & Immunity 68(2):658-663.
                  https://doi.org/10.1128/iai.68.2.658-663.2000, (accessed May 12, 2020).
27
28
                                               - 14 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 15 of 38



 1   EXHIBIT                                           CITATION
     NUMBER
 2
        180       Wang et al. (2017). Vaccinations and risk of systemic lupus erythematosus and
 3                rheumatoid arthritis: A systematic review and meta-analysis. Autoimmunity
                  Reviews 16 (7):756-765. https://doi.org/10.1016/j.autrev.2017.05.012, (accessed
 4                July 1, 2020).
 5      181       Mayo Clinic, Juvenile Idiopathic Arthritis. https://www.mayoclinic.org/diseases-
                  conditions/juvenile-idiopathic-arthritis/symptoms-causes/syc-20374082, (accessed
 6                July 1, 2020).
        182       Genetics Home Reference, U.S. National Library of Medicine, Juvenile Idiopathic
 7                Arthritis. https://ghr.nlm.nih.gov/condition/juvenile-idiopathic-arthritis#statistics,
                  (accessed July 1, 2020).
 8
        183       Harrold et al. (2013). Incidence and prevalence of juvenile idiopathic arthritis
 9                among children in a managed care population, 1996-2009. The Journal of
                  Rheumatology 40(7):1218–1225. https://doi.org/10.3899/jrheum.120661, (accessed
10                July 1, 2020).
        184       Sacks et al. (2007). Prevalence of and annual ambulatory health care visits for
11                pediatric arthritis and other rheumatologic conditions in the United States in 2001–
                  2004. Arthritis Care & Research 57(8):1439-1445.
12                https://doi.org/10.1002/art.23087, (accessed May 12, 2020).
13      185       Centers for Disease Control and Prevention, Childhood Arthritis.
                  https://www.cdc.gov/arthritis/basics/childhood.htm, (accessed July 1, 2020).
14      186       Merck Manual Consumer Version, Systemic Lupus Erythematosus (SLE),
                  (Disseminated Lupus Erythematosus or Lupus), by Alana M. Nevares, MD, The
15                University of Vermont Medical Center, Last full review/revision Apr 2020.
                  https://www.merckmanuals.com/home/bone,-joint,-and-muscle-
16                disorders/autoimmune-disorders-of-connective-tissue/systemic-lupus-
                  erythematosus-sle, (accessed July 1, 2020).
17
        187       Centers for Disease Control and Prevention, Systemic Lupus Erythematosus.
18                https://www.cdc.gov/lupus/facts/detailed.html#prevalence, (accessed July 1, 2020).
        188       Yen & Singh (2018). Brief Report: Lupus—An Unrecognized Leading Cause of
19                Death in Young Females: A Population-Based Study Using Nationwide Death
                  Certificates, 2000–2015. Arthritis & Rheumatology 70(8):1251-1255.
20                https://doi.org/10.1002/art.40512, (accessed May 12, 2020).
21      189       Gatto et al. (2013). Human papillomavirus vaccine and systemic lupus
                  erythematosus. Clinical Rheumatology 32:1301–1307.
22                https://doi.org/10.1007/s10067-013-2266-7, (accessed May 12, 2020).
        190       Tsumiyama et al. (2009). Self-organized criticality theory of autoimmunity. PLoS
23                One 4(12):e8382. https://doi.org/10.1371/journal.pone.0008382, (accessed May 12,
                  2020).
24
        191       National Institutes of Arthritis and Muskuloskeletal and Skin Diseases, Sjögren’s
25                Syndrome. https://www.niams.nih.gov/health-topics/sjogrens-syndrome, (accessed
                  July 1, 2020).
26      192       American College of Rheumatology, Sjögren's Syndrome.
27                https://www.rheumatology.org/I-Am-A/Patient-Caregiver/Diseases-
                  Conditions/Sjogrens-Syndrome, (accessed July 1, 2020).
28
                                               - 15 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 16 of 38



 1   EXHIBIT                                          CITATION
     NUMBER
 2
        193       Bagavant et al. (2014). Alum, an aluminum-based adjuvant, induces Sjögren's
 3                syndrome-like disorder in mice. Clinical and Experimental Rheumatology
                  32(2):251-255. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3990870/,
 4                (accessed May 12, 2020).
 5      194       Colafrancesco et al. (2014) Sjögren’s syndrome: Another facet of the
                  autoimmune/inflammatory syndrome induced by adjuvants (ASIA). Journal of
 6                Autoimmunity. 51: 10-16.
        195       Colafrancesco et al. (2016). Autoimmune/Inflammatory Syndrome Induced by
 7                Adjuvants and Sjögren's Syndrome. The Israel Medical Association Journal 18(3-
                  4):150–153. https://pubmed.ncbi.nlm.nih.gov/27228631, (accessed July 1, 2020).
 8
        196       Ludvigsson et al. (2013). Increasing incidence of celiac disease in a North
 9                American population. The American Journal of Gastroenterology 108(5):818–824.
                  https://doi.org/10.1038/ajg.2013.60, (accessed May 12, 2020).
10      197       Murray et al. (2003). Trends in the identification and clinical features of celiac
                  disease in a North American community, 1950-2001. Clinical Gastroenterology
11                and Hepatology 1(1):19-27. https://doi.org/10.1053/jcgh.2003.50004, (accessed
                  May 12, 2020).
12
        198       Long et al. (2010). The economics of coeliac disease: a population-based study.
13                Alimentary Pharmacology & Therapeutics, 32: 261-269.
                  https://doi.org/10.1111/j.1365-2036.2010.04327.x, (accessed May 12, 2020).
14      199       Hviid et al. (2018). Human papillomavirus vaccination of adult women and risk of
                  autoimmune and neurological diseases. Journal of Internal Medicine 283(2):154-
15                65, https://doi.org/10.1111/joim.12694, (accessed May 12, 2020).
16      200       Centers for Disease Control and Prevention, Inflammatory bowel disease (IBD).
                  https://www.cdc.gov/ibd/index.htm, (accessed July 1, 2020).
17      201       Centers for Disease Control and Prevention, Inflammatory bowel disease (IBD),
                  Data and Statistics. https://www.cdc.gov/ibd/data-statistics.htm#2, (accessed July
18                1, 2020).
19      202       Rosen et al. (2015). Inflammatory Bowel Disease in Children and Adolescents.
                  JAMA Pediatrics 169(11):1053–1060.
20                https://doi.org/10.1001/jamapediatrics.2015.1982, (accessed May 12, 2020).
        203       Centers for Disease Control and Prevention, What is inflammatory bowel disease
21                (IBD)? https://www.cdc.gov/ibd/what-is-IBD.htm, (accessed May 12, 2020).
22      204       Dutta & Chacko (2016). Influence of environmental factors on the onset and course
                  of inflammatory bowel disease. World Journal of Gastroenterology 22(3):1088-
23                1100. https://doi.org/10.3748/wjg.v22.i3.1088, (accessed May 12, 2020).

24      205       Rinaldi et al. (2013). Anti-Saccharomyces cerevisiae Autoantibodies in
                  Autoimmune Diseases: from Bread Baking to Autoimmunity. Clinical Reviews in
25                Allergy & Immunology 45:152–161. https://doi.org/10.1007/s12016-012-8344-9,
                  (accessed June 26, 2020).
26      206       Pineton de Chambrun et al. (2015). Vaccination and Risk for Developing
                  Inflammatory Bowel Disease: A Meta-Analysis of Case–Control and Cohort
27                Studies Clinical Gastroenterology and Hepatology 13:1405–1415.
                  https://doi.org/10.1016/j.cgh.2015.04.179, (accessed May 12, 2020).
28
                                               - 16 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 17 of 38



 1   EXHIBIT                                          CITATION
     NUMBER
 2
        207       National Organization for Rare Disorders, Immune Thrombocytopenia.
 3                https://rarediseases.org/rare-diseases/immune-thrombocytopenia, (accessed July 1,
                  2020).
 4
        208       National Alopecia Areata Foundation, What You Need to Know About Alopecia
 5                Areata. https://www.naaf.org/alopecia-areata, (accessed July 1, 2020).
        209       Wise. R et al. (1997). Hair Loss After Routine Immunizations. JAMA 278 (14):
 6                1176-1178.
 7      210       Chu et al. (2016). Alopecia Areata After Vaccination: Recurrence with
                  Rechallenge. Pediatric Dermatology 33(3):e218–219.
 8                https://doi.org/10.1111/pde.12849, (accessed May 12, 2020).
        211       Patrício et al. (2009). Autoimmune bullous dermatoses: a review. Annals of the
 9                New York Academy of Sciences 1173:203–210. https://doi.org/10.1111/j.1749-
                  6632.2009.04737.x, (accessed May 12, 2020).
10
        212       Schwieger-Briel et al. (2014). Bullous pemphigoid in infants: characteristics,
11                diagnosis and treatment. Orphanet Journal of Rare Diseases 9:185.
                  https://doi.org/10.1186/s13023-014-0185-6
12      213       de la Fuente et al. (2013). Postvaccination bullous pemphigoid in infancy: report of
                  three new cases and literature review. Pediatric Dermatology 30(6):741–744.
13                https://doi.org/10.1111/pde.12231, (accessed May 12, 2020).
14      214       Baroero et al. (2017). Three case reports of post immunization and post viral
                  Bullous Pemphigoid: looking for the right trigger. BMC Pediatrics 17(1):60.
15                https://doi.org/10.1186/s12887-017-0813-0, (accessed May 12, 2020).
        215       MedicineNet, Medical Definition of Otitis Media, Medical Author: William C. Shiel
16                Jr., MD, FACP, FACR.
                  https://www.medicinenet.com/script/main/art.asp?articlekey=8912, (accessed July
17                1, 2020).
18      216       National Institute on Deafness and Other Communication Disorders, NIDCD Fact
                  Sheet: Ear Infections in Children.
19                https://www.nidcd.nih.gov/sites/default/files/Documents/health/hearing/NIDCD-
                  Ear-Infections-In-Children.pdf, (accessed June 9, 2020).
20      217       Medscape, What is the incidence and prevalence of acute otitis media (AOM) in the
                  US? Author: John D Donaldson, MD, FRCSC, FACS.
21                https://www.medscape.com/answers/859316-30596/what-is-the-incidence-and-
                  prevalence-of-acute-otitis-media-aom-in-the-us, (accessed June 26, 2020).
22
        218       Infection Control Today, Kids' Ear Infections Cost Healthcare System Nearly $3
23                Billion Annually, January 10, 2014.
                  https://www.infectioncontroltoday.com/infections/kids-ear-infections-cost-
24                healthcare-system-nearly-3-billion-annually, (accessed June 9, 2020).

25      219       Pichichero (2020). Immunologic dysfunction contributes to the otitis prone
                  condition. The Journal of Infection 80(6): 614–622.
26                https://doi.org/10.1016/j.jinf.2020.03.017, (accessed June 9, 2020).
        220       Dorland’s Illustrated Medical Dictionary, Elsevier 2020, page 1985, col 2.
27
        221       Oxford Online Dictionary Lexico (2020).
28                https://www.lexico.com/en/definition/unvaccinated (accessed June 18, 2020).
                                               - 17 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 18 of 38



 1   EXHIBIT                                         CITATION
     NUMBER
 2
        222       Mellerson, J, et al. (2018). Vaccination Coverage for Selected Vaccines and
 3                Exemption Rates Among Children in Kindergarten — United States, 2017–18
                  School Year. US Department of Health and Human Services/Centers for Disease
 4                Control and Prevention: Morbidity and Mortality Weekly Report. October 12, 2018
                  / 67(40);1115–1122 https://www.cdc.gov/mmwr/volumes/67/wr/pdfs/mm6740a3-
 5                H.pdf (accessed June 18, 2020).
 6      223       Smith, et al. (2004). Children Who Have Received No Vaccines: Who Are They and
                  Where Do They Live? Pediatrics 114 (1) 187-195; DOI:
 7                https://doi.org/10.1542/peds.114.1.187 (accessed June 18, 2020).
        224       Dorland’s Illustrated Medical Dictionary, p. 648.
 8
        225       Cambridge Academic Content Dictionary (2020). Cambridge University Press.
 9                https://dictionary.cambridge.org/dictionary/english/common-sense (accessed on
                  June 18, 2020).
10
        226       Merriam Webster Dictionary (2020). https://www.merriam-
11                webster.com/dictionary/safe (accessed on June 18, 2020).
        227       Merriam Webster Dictionary (2020). https://www.merriam-
12                webster.com/dictionary/unsafe (accessed on June 18, 2020).
13      228       Merriam Webster Dictionary (2020). https://www.merriam-
                  webster.com/dictionary/dangerous (accessed on June 18, 2020).
14      229       Nature (2009). Defining the scientific method (editorial). Nat Methods 6, 237.
                  https://doi.org/10.1038/nmeth0409-237 (accessed June 18, 2020).
15
        230       Oxford Online Dictionary Lexico (2020).
16                https://www.lexico.com/en/definition/unscientific (accessed June 18, 2020).
        231       Godby, M (2020). Control Group. Encyclopedia Brittanica.
17                https://www.britannica.com/science/control-group (accessed June 18, 2020).
18      232       Centers for Disease Control and Prevention (“CDC”) (2016): Glossary. Vaccines
                  and Immunizations. https://www.cdc.gov/vaccines/terms/glossary.html (accessed
19                June 18, 2020).
        233       National Institutes of Health (“NIH”) (2020). Health Info: Placebo effect.
20                https://www.nccih.nih.gov/health/placebo-effect (accessed June 18, 2020).
21      234       Merriam Webster dictionary (2020). https://www.merriam-
                  webster.com/dictionary/placebo%20effect (accessed June 18, 2020).
22      235       US Food and Drug Administration (“FDA”) (2020). Vaccines Licensed For Use In
                  the United States. https://www.fda.gov/vaccines-blood-biologics/, (accessed June
23                18, 2020).
24      236       FDA. Package Insert: Infanrix.
                  https://www.fda.gov/downloads/biologicsbloodvaccines/vaccines/approvedproduct
25                s/ucm124514.pdf (accessed June 19, 2020).
26      237       FDA. Package Insert: Daptacel.
                  https://www.fda.gov/downloads/biologicsbloodvaccines/vaccines/approvedproduct
27                s/ucm103037.pdf (accessed June 19, 2020).

28
                                               - 18 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 19 of 38



 1   EXHIBIT                                         CITATION
     NUMBER
 2
        238       FDA. Package Insert: ActHIB.
 3                https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
                  ucts/UCM109841.pdf (accessed June 19, 2020), provided together with: FDA.
 4                Summary for Basis of Approval: Haemophilus b Conjugate Vaccine.
                  http://wayback.archive-
 5                it.org/7993/20170723144656/https:/www.fda.gov/downloads/BiologicsBloodVacci
                  nes/Vaccines/ApprovedProducts/UCM244597.pdf (accessed June 21, 2020).
 6
        239       FDA. Package Insert: Hiberix.
 7                https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
                  ucts/UCM179530.pdf, (accessed June 19, 2020).
 8      240       FDA. Package Insert: PedvaxHIB.
                  https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
 9                ucts/UCM253652.pdf (accessed June 15, 2020).
10      241       FDA. Package Insert: Engerix-B.
                  https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
11                ucts/UCM224503.pdf (accessed June 19, 2020).
        242       FDA. Package Insert: Recombivax HB.
12                https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
                  ucts/UCM110114.pdf (accessed June 19, 2020).
13
        243       FDA. Package Insert: Prevnar 13.
14                https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
                  ucts/UCM574852.pdf (accessed June 19, 2020).
15      244       FDA. Package Insert: Ipol.
                  https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
16                ucts/UCM133479.pdf (accessed June 19, 2020).
17      245       FDA. Package Insert: Pediarix.
                  https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
18                ucts/UCM241874.pdf, (accessed June 19, 2020).
        246       FDA. Package Insert: Pentacel.
19                https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
                  ucts/UCM109810.pdf (accessed June 19, 2020).
20
        247       FDA. Package Insert: Havrix.
21                https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
                  ucts/UCM224555.pdf (accessed June 19, 2020).
22      248       FDA. Package Insert: Vaqta.
                  https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
23                ucts/UCM110049.pdf (accessed June 19, 2020), provided together with the
                  referenced clinical trial journal article referring to aluminum and thimerosal:
24                Werzberger, A, et al. (1992). A Controlled Trial of Formalin-Inactivated Hepatitis
                  A Vaccine in Healthy Children. New England Journal of Medicine, Vol. 327, No.
25                7. https://www.nejm.org/doi/pdf/10.1056/NEJM199208133270702 (accessed June
                  21, 2020).
26
        249       FDA. Package Insert: M-M-R II.
27                https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
                  ucts/UCM123789.pdf, (accessed June 15 and 20, 2020).
28
                                               - 19 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 20 of 38



 1   EXHIBIT                                        CITATION
     NUMBER
 2
        250       FDA. Package Insert: Varivax.
 3                https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
                  ucts/UCM142813.pdf (accessed June 19, 2020), provided together with reference
 4                #18 in the package insert: Weibel R (1984). N Engl J Med 310:1409-1415. DOI:
                  10.1056/NEJM198405313102201.
 5                https://www.nejm.org/doi/full/10.1056/NEJM198405313102201 (accessed June 19,
                  2020).
 6      251       FDA. Package Insert: ProQuad.
                  https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
 7                ucts/UCM123793.pdf (accessed June 19, 2020).
 8      252       FDA. Package Insert: Fluarix.
                  https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
 9                ucts/UCM619534.pdf (accessed on June 19, 2020).
        253       FDA. Package Insert: FluLaval (IIV4).
10                https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
                  ucts/UCM619548.pdf (accessed June 19, 2020).
11
        254       FDA. Package Insert: Fluzone (IIV4).
12                https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
                  ucts/UCM356094.pdf, (accessed June 19, 2020).
13      255       FDA. Package Insert: Boostrix.
                  https://www.fda.gov/downloads/BiologicsBloodVaccines/UCM152842.pdf
14                (accessed June 19, 2020).
15      256       FDA. Package Insert: Adacel.
                  https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
16                ucts/UCM142764.pdf (accessed June 19, 2020).
        257       FDA. Package Insert: Gardasil.
17                https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
                  ucts/UCM111263.pdf (accessed June 19, 2020).
18
        258       Reisinger KS, Block SL, Lazcano-Ponce E, et al. Safety and persistent
19                immunogenicity of a quadrivalent human papillomavirus types 6, 11, 16, 18 L1
                  virus-like particle vaccine in preadolescents and adolescents: a randomized
20                controlled trial. Pediatr Infect Dis J. 2007;26(3):201-209.
                  doi:10.1097/01.inf.0000253970.29190.5a (accessed June 19, 2020).
21      259       FDA. Package Insert: Gardasil-9. https://www.fda.gov/media/90064/download
                  (accessed June 20, 2020).
22
        260       FDA. Package Insert: Menactra.
23                https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
                  ucts/UCM131170.pdf (accessed June 19, 2020).
24      261       FDA. Package Insert: Menveo.
                  https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
25                ucts/UCM201349.pdf (accessed June 19, 2020).
26      262       FDA. Package Insert: Kinrix.
                  https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
27                ucts/UCM241453.pdf (accessed June 19, 2020).
28
                                               - 20 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 21 of 38



 1   EXHIBIT                                          CITATION
     NUMBER
 2
        263       FDA. Package Insert: Quadracel.
 3                https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
                  ucts/UCM439903.pdf, (accessed June 19, 2020).
 4
        264       FDA. Package Insert: Afluria (IIV3).
 5                https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
                  ucts/UCM263239.pdf, (accessed June 19, 2020).
 6      265       FDA. Approval History, Letters, Reviews, and Related Documents - AFLURIA.
                  Review by Cynthia Nolletti, MD (September 19, 2007). Pages 20, 32, 214.
 7                https://www.fda.gov/vaccines-blood-biologics/vaccines/afluria, (accessed June 19,
                  2020).
 8
        266       FDA. Package Insert: Afluria (IIV4).
 9                https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
                  ucts/UCM518295.pdf (accessed June 19, 2020).
10      267       FDA. Package Insert: Flucelvax (IIV4).
                  https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedProd
11                ucts/UCM619588.pdf, (accessed June 19, 2020).
12      268       Mosby’s Medical Dictionary (10th edition, 2017). Elsevier, page 1682, col 2.

13      269       Tenny S, Abdelgawad I (updated 2019). Statistical Significance. StatPearls.
                  https://www.ncbi.nlm.nih.gov/books/NBK459346/ (accessed on June 15, 2020).
14      270       MacDonald NE (2015). SAGE Working Group on Vaccine Hesitancy. Vaccine
                  hesitancy: Definition, scope and determinants. Vaccine 33(34):4161-4164.
15                doi:10.1016/j.vaccine.2015.04.036.
                  https://www.sciencedirect.com/science/article/pii/S0264410X15005009 (accessed
16                June 20, 2020).
17      271       Gowda C, Dempsey AF (2013). The rise (and fall?) of parental vaccine hesitancy.
                  Hum Vaccin Immunother 9(8):1755-1762. doi:10.4161/hv.25085.
18                https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3906278/ (accessed on June 15,
                  2020).
19      272       Wang E, Baras Y, Buttenheim AM (2015). "Everybody just wants to do what's best
                  for their child": Understanding how pro-vaccine parents can support a culture of
20                vaccine hesitancy. Vaccine 33(48):6703-6709. doi:10.1016/j.vaccine.2015.10.090.
                  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5554443/ (accessed June 20,
21                2020).
22      273       Posfay-Barbe KM, Heininger U, et al. (2005). How do physicians immunize their
                  own children? Differences among pediatricians and non-pediatricians. Pediatrics
23                116(5): e623-33. https://pediatrics.aappublications.org/content/116/5/e623
                  (accessed June 21, 2020).
24      274       Alicino C, Iudici R, et al. (2015). Influenza vaccination among healthcare workers
                  in Italy: the experience of a large tertiary acute-care teaching hospital. Hum Vaccin
25                Immunother 11(1): 95-100.
                  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4514208/ (accessed June 21,
26                2020).
27      275       Hoffman F, Ferracin C, et al. (2006). Influenza vaccination of healthcare workers: a
                  literature review of attitudes and beliefs. Infection 34(3) 14-47.
28                https://pubmed.ncbi.nlm.nih.gov/16804657/ (accessed June 21, 2020).
                                               - 21 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 22 of 38



 1   EXHIBIT                                         CITATION
     NUMBER
 2
        276       Wicker S, Rabenau HF, et al. (2009). Influenza vaccination compliance among
 3                health care workers in a German university hospital. Infection 37(3); 197-202.
                  https://pubmed.ncbi.nlm.nih.gov/19139807/ (accessed June 21, 2020).
 4
        277       Hak E, Schonbeck Y, et al. (2005). Negative attitude of highly educated parents
 5                and health care workers towards future vaccinations in the Dutch childhood
                  vaccination program. Vaccine 23(24): 3103-7.
 6                https://www.sciencedirect.com/science/article/pii/S0264410X05001143 (accessed
                  June 21, 2020).
 7      278       Kim SS, Frimpong JA, et al. (2007). Effects of maternal and provider
                  characteristics on up-to-date immunization status of children aged 19 to 35 months.
 8                Am J Public Health 97(2): 259-66.
                  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1781415/ (accessed June 21,
 9                2020).
10      279       New Mexico Department of Health, Office of the Secretary. Department of health
                  announces results of vaccination exemption survey. Press Release, November 18,
11                2013.
        280       Ogilvie G, Anderson M, et al. (2010). A population-based evaluation of a publicly
12                funded, school-based HPV vaccine program in British Columbia, Canada: parental
                  factors associated with HPV vaccine receipt. PLoS Med 7(5): e1000270.
13                https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270
                  (access June 21, 2020).
14
        281       Rosenthal SL, Rupp R, et al. (2008). Uptake of HPV vaccine: demographics, sexual
15                history and values, parenting style, and vaccine attitudes. J Adolesc Health 43(3):
                  239-45. https://www.jahonline.org/article/S1054-139X(08)00264-4/fulltext
16                (accessed June 21, 2020).
        282       Merriam Webster Dictionary (2020). https://www.merriam-
17                webster.com/dictionary/anti-vaxxer (accessed June 21, 2020).
18      283       The American Heritage Medical Dictionary. (2007). https://medical-
                  dictionary.thefreedictionary.com/informed+consent (accessed June 21, 2020).
19      284       American Medical Association (2020). AMA Principles of Medical Ethics: I, II, V,
                  VIII. Informed Consent. https://www.ama-assn.org/delivering-
20                care/ethics/informed-consent (accessed June 21, 2020).
21      285       ACOG Committee on Professional Liability (2004). ACOG Committee Opinion
                  No. 306. Informed refusal. Obstet Gynecol. 104(6):1465-1466.
22                doi:10.1097/00006250-200412000-00048.
                  https://pubmed.ncbi.nlm.nih.gov/15572515/ (accessed June 21, 2020).
23      286       The American College of Obstetricians and Gynecologists, Committee on Ethics,
                  Ethical Issues With Vaccination for the Obstetrician–Gynecologist, Committee
24                Opinion Number 564, May 2013, (Reaffirmed 2016)
                  https://www.acog.org/Clinical-Guidance-and-Publications/Committee-
25                Opinions/Committee-on-Ethics/Ethical-Issues-With-Vaccination-for-the-
                  Obstetrician-Gynecologist (accessed June 21, 2020).
26
27
28
                                               - 22 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 23 of 38



 1   EXHIBIT                                          CITATION
     NUMBER
 2
        287       The National Academy of Sciences (2013). The Childhood Immunization Schedule
 3                and Safety: Stakeholder Concerns, Scientific Evidence, and Future Studies.
                  Washington, DC: The National Academies Press. doi: 10.17226/13563.
 4                https://download.nap.edu/cart/download.cgi?record_id=13563&file=1-16 (accessed
                  June 21, 2020).
 5
        288       The National Academy of Sciences (2013). The Childhood Immunization Schedule
 6                and Safety: Stakeholder Concerns, Scientific Evidence, and Future Studies.
                  Washington, DC: The National Academies Press. doi: 10.17226/13563.
 7                https://download.nap.edu/cart/download.cgi?record_id=13563&file=59-74
                  (accessed June 21, 2020).
 8      289       Institute of Medicine (1994). Adverse Events Associated with Childhood Vaccines:
                  Evidence Bearing on Causality. Washington, DC: The National Academies
 9                Press. https://doi.org/10.17226/2138 (accessed June 16, 2020).
10      290       Institute of Medicine (1994). Adverse Events Associated with Childhood Vaccines:
                  Evidence Bearing on Causality. Washington, DC: The National Academies
11                Press. https://doi.org/10.17226/2138 (accessed June 21, 2020).
        291       Institute of Medicine (2012). Adverse effects of vaccines: Evidence and causality.
12                Washington, DC: The National Academies Press.
                  https://www.nap.edu/read/13164/chapter/2#3 (accessed June 16, 2020).
13
        292       United States Health and Human Services (2020). About VAERS Background and
14                Public Health Importance. https://vaers.hhs.gov/about.html (accessed June 21,
                  2020).
15      293       Lazarus, R., et al. (2007). Grant Final Report: Electronic Support for Public
                  Health–Vaccine Adverse Event Reporting System (ESP:VAERS). The Agency for
16                Healthcare Research and Quality (AHRQ) U.S. Department of Health and Human
                  Services. https://healthit.ahrq.gov/sites/default/files/docs/publication/r18hs017045-
17                lazarus-final-report-2011.pdf (accessed June 21, 2020).
18      294       FDA (2006). Guidance Document: Adverse Reactions Section of Labeling for
                  Human Prescription Drug and Biological Products — Content and Format.
19                https://www.fda.gov/media/72139/download (accessed June 21, 2020).
        295       Miller E, et al. (2017). Chapter 21: Surveillance for Adverse Events Following
20                Immunization Using the Vaccine Adverse Event Reporting System. CDC: Manual
                  for the Surveillance of Vaccine-Preventable Diseases.
21                https://www.cdc.gov/vaccines/pubs/surv-manual/chpt21-surv-adverse-events.html
                  (accessed June 21, 2020).
22
        296       Suvarna V (2010). Phase IV of Drug Development. Perspect Clin Res. 1(2): 57–60.
23                https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3148611/ (accessed June 21,
                  2020).
24      297       Hill HA, Elam-Evans LD, Yankey D, Singleton JA, Kang Y. Vaccination Coverage
                  Among Children Aged 19–35 Months — United States, 2017. MMWR Morb
25                Mortal Wkly Rep 2018;67:1123–1128. DOI:
                  http://dx.doi.org/10.15585/mmwr.mm6740a4 (accessed June 21, 2020).
26
        298       Global Change Data Lab (2015, updated 2019). Our World In Data: Vaccination
27                coverage of children, by US state in 2016/17.
                  https://ourworldindata.org/vaccination#progress-made-with-vaccination (accessed
28                June 21, 2020).
                                               - 23 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 24 of 38



 1   EXHIBIT                                         CITATION
     NUMBER
 2
        299       WebMD Health News (2011). Most Parents Confident About Vaccine Safety.
 3                Reviewed by Laura J. Martin, MD.
                  https://www.webmd.com/children/vaccines/news/20110418/most-parents-
 4                confident-about-vaccine-safety#2 (accessed June 21, 2020).
        300       U.S. Department of Health and Human Services (DHHS). National Center for
 5
                  Health Statistics. The 2002 National Immunization Survey, CD-ROM No. 8.
 6                Hyattsville, MD: Centers for Disease Control and Prevention, 2003.
                  ftp://ftp.cdc.gov/pub/Health_Statistics/NCHS/Datasets/nis/nispuf02dat.zip
 7                (accessed June 21, 2020).
                  CDC (2015). Datasets and Related Documentation for the National Immunization
 8                Survey - Child, 2009 and Prior. National Immunization Surveys.
                  https://www.cdc.gov/nchs/nis/data_files_09_prior.htm (accessed June 21, 2020).
 9
        301       CDC (2008). National, State, and Local Area Vaccination Coverage Among
10                Children Aged 19--35 Months --- United States, 2007. MMWR 2008;57: 961-966.
                  https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5735a1.htm (accessed June
11                21, 2020).
        302       CDC. National, State, and Local Area Vaccination Coverage Among Children
12                Aged 19–35 Months — United States, 2012. MMWR 2013;62:733-740.
                  https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6236a1.htm (accessed June
13                21, 2020).
14      303       CDC (2018). Vaccination Coverage Among Adults in the United States, National
                  Health Interview Survey, 2016. Adult Vax View.
15                https://www.cdc.gov/vaccines/imz-managers/coverage/adultvaxview/pubs-
                  resources/NHIS-2016.html (accessed June 21, 2020).
16
        304       Ioannidis JP (2005). Why most published research findings are false. PloS Med
17                2(8): e124.
                  https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.0020124
18                (accessed June 21, 2020).
        305       Fanelli D (2009) How many scientists fabricate and falsify research? A systematic
19                review and meta-analysis of survey data. PloS One 4(5): e5738.
                  https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738
20                (accessed June 21, 2020).
21      306       Martinson BC, Anderson MS, de Vries R (2005). Scientists behaving badly. Nature
                  435: 737-38. https://pubmed.ncbi.nlm.nih.gov/15944677/ (accessed June 21, 2020).
22      307       Lenzer J (2015). Centers for Disease Control and Prevention: protecting the private
                  good? BMJ 350: h2362. https://www.bmj.com/content/350/bmj.h2362 (accessed
23                June 22, 2020).
24      308       Tereskerz PM, Hamric, AB, et al. (2009). Prevalence of industry support and its
                  relationship to research integrity. Account Res 16(2); 78-105.
25                https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2758529/ (accessed June 21,
                  2020).
26      309       Fava GA (2009). Preserving intellectual freedom in clinical medicine. Psychother
                  Psychosom 78: 1-5. https://pubmed.ncbi.nlm.nih.gov/18852496/ (accessed June 21,
27                2020).
28
                                               - 24 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 25 of 38



 1   EXHIBIT                                          CITATION
     NUMBER
 2
        310       Smith R (2005). Medical journals are an extension of the marketing arm of
 3                pharmaceutical companies. PLoS Med 2(5): e138.
                  https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.0020138
 4                (accessed June 21, 2020).
 5      311       Friedman LS, Richter ED (2004). Relationship between conflicts of interest and
                  research results. J Gen Intern Med 19(1): 51-56.
 6                https://pubmed.ncbi.nlm.nih.gov/14748860/ (accessed June 21, 2020).
        312       Miller, J (2015). Drug companies donated millions to California lawmakers before
 7                vaccine debate. The Sacramento Bee. https://www.sacbee.com/news/politics-
                  government/capitol-alert/article24913978.html (accessed June 21, 2020).
 8
        313       HHS (2017). Fiscal Year 2017 Budget in Brief.
 9                https://www.hhs.gov/sites/default/files/fy2017-budget-in-brief.pdf?language=es
                  (accessed June 21, 2020), excerpts.
10      314       Ioannidis JP (2005). Contradicted and initially stronger effects in highly cited
                  clinical research. JAMA 294(2): 218-28.
11                https://pubmed.ncbi.nlm.nih.gov/16014596/ (accessed June 21, 2020).
12      315       Martin, B. (2015). On the suppression of vaccination dissent. Science and
                  Engineering Ethics 21 (1), 143-157. https://doi.org/10.1007/s11948-014-9530-3
13                (accessed June 21, 2020).
        316       Venkatraman A, Garg N, Kumar N (2015). Greater freedom of speech on Web 2.0
14                correlates with dominance of views linking vaccines to autism. Vaccine 33(12):
                  1422-25. https://www.sciencedirect.com/science/article/pii/S0264410X15001358
15                (accessed June 21, 2020).
16      317       CDC (2018). Reminder Systems and Strategies for Increasing Childhood
                  Vaccination Rates. Healthcare Providers / Professionals.
17                https://www.cdc.gov/vaccines/hcp/admin/reminder-sys.html (accessed June 21,
                  2020).
18      318       Maine Department of Health and Human Services. 2018-2019 Maine School
                  Immunization Assessment Report. Maine Center for Disease Control and
19                Prevention. https://www.maine.gov/dhhs/mecdc/infectious-
                  disease/immunization/publications/2018-2019-School-Age-Immunization-
20                Assessment-Report.pdf (accessed June 21, 2020).
21      319       Oregon Health Authority (May 9, 2018). Influenza vaccination rates among Oregon
                  health care workers fall short. Press Release.
22                https://www.oregon.gov/oha/ERD/Pages/OregonHealthCareWorkersInfluenzaVacc
                  inationRatesFallShort.aspx (accessed June 21, 2020).
23      320       Hegstrom, E (December 22, 2002). Mexico bests U.S. in vaccinations. Houston
                  Chronicle. https://www.chron.com/news/nation-world/article/Mexico-bests-U-S-in-
24                vaccinations-2097615.php (accessed June 21, 2020).
25      321       Cal. Health & Safety Code section 120325 et seq.

26      322       Cal. Code of Regulations, Title 17, Division 1, Chapter 4, Subchapter 8, section
                  6000
27
28
                                               - 25 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 26 of 38



 1   EXHIBIT                                         CITATION
     NUMBER
 2
        323       Temoka E (2013). Becoming a vaccine champion: evidence-based interventions to
 3                address the challenges of vaccination. National Institutes of Health. S D Med Spec
                  no:68-72. https://www.ncbi.nlm.nih.gov/pubmed/23444594 (accessed June 21,
 4                2020).
 5      324       National Conference of State Legislatures (January 3, 2020). States With Religious
                  and Philosophical Exemptions From School Immunization Requirements.
 6                https://www.ncsl.org/research/health/school-immunization-exemption-state-
                  laws.aspx (accessed June 21, 2020).
 7      325       American Academy of Pediatrics (March 16, 2019). Elimination of non-medical
                  vaccine exemptions ranked top priority at Annual Leadership Forum. AAP News.
 8                https://www.aappublications.org/news/2019/03/16/alfresolutions031619 (accessed
                  June 21, 2020).
 9
        326       Bi, S. and Klusty, T (2015). Forced Sterilizations of HIV-Positive Women: A
10                Global Ethics and Policy Failure. AMA J Ethics 17(10):952-957.
                  doi:10.1001/journalofethics. 2015.17.10.pfor2-1510. https://journalofethics.ama-
11                assn.org/article/forced-sterilizations-hiv-positive-women-global-ethics-and-policy-
                  failure/2015-10 (accessed June 21, 2020).
12      327       Washington Post (April 6, 2019). Judge rules New York county can’t ban
                  unvaccinated children from schools, parks.
13                https://www.washingtonpost.com/national/judge-rules-new-york-county-cant-ban-
                  unvaccinated-children-from-schools-parks/2019/04/06/589ae326-587e-11e9-8ef3-
14                fbd41a2ce4d5_story.html (accessed June 21, 2020).
15      328       Greentstein, D (January 28, 2020). Florida College Isolating Unvaccinated
                  Students Amid Measles Scare. WTSP News Tampa Bay.
16                https://www.wtsp.com/article/news/local/florida-college-isolating-unvaccinated-
                  students-amid-measles-scare/67-dd2d27ff-9072-4a68-80ef-b248a08ef669
17                (accessed June 21, 2020).
        329       Associated Press (November 17, 2007, updated January 13, 2015). Md. Judge to
18                Parents: Vaccinate Kids or Go to Jail. Fox News.
                  https://www.foxnews.com/story/md-judge-to-parents-vaccinate-kids-or-go-to-jail
19                (accessed June 21, 2020).
20      330       Parasidis E (2017). Parental Refusal of Childhood Vaccines and Medical Neglect
                  Laws. Am J Public Health 107(1): 68–71. PMCID: PMC5308147 PMID:
21                27854538. http://www.ncbi.nlm.nih.gov/pmc/articles/PMC5308147/ (accessed
                  June 21, 2020).
22      331       Roberts, M (May 23, 2019). Tech platforms must move against the anti-vaxxers
                  now. Washington Post Editorial.
23                https://www.washingtonpost.com/opinions/2019/05/23/tech-platforms-must-move-
                  against-anti-vaxxers-now/ (accessed June 21, 2020).
24
        332       NY Times (February 20, 2019, updated February 21, 2019). Pinterest Cracks Down
25                On Anti-Vaccination. NewYork Times.
                  https://www.nytimes.com/2019/02/23/health/pinterest-vaccination-searches.html
26                (accessed June 18, 2020).

27
28
                                               - 26 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 27 of 38



 1   EXHIBIT                                         CITATION
     NUMBER
 2
        333       Hill, H, et al. (2019). Vaccination Coverage by Age 24 Months Among Children
 3                Born in 2015 and 2016 — National Immunization Survey-Child, United States,
                  2016–2018. US Department of Health and Human Services/Centers for Disease
 4                Control and Prevention: Morbidity and Mortality Weekly Report. October 18, 2019
                  / 68(41);913–918. https://www.cdc.gov/mmwr/volumes/68/wr/mm6841e2.htm
 5                (accessed June 21, 2020).
 6      334       Insel K (2012). Treating Children Whose Parents Refuse to Have Them
                  Vaccinated. Virtual Mentor 14(1):17-22. doi:
 7                10.1001/virtualmentor.2012.14.1.ccas3-1201. https://journalofethics.ama-
                  assn.org/article/treating-children-whose-parents-refuse-have-them-
 8                vaccinated/2012-01 (accessed June 21, 2020).
        335       Tramer, M. et al (1998). When placebo controlled trials are essential and
 9                equivalence trials are inadequate. BMJ 317(7162): 875–880. PMCID:
                  PMC1113953. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1113953/ (accessed
10                June 21, 2020).
11      336       Matej M (August 9, 2019). Global vaccine market revenues 2014-2020. Statista.
                  . https://www.statista.com/statistics/265102/revenues-in-the-global-vaccine-market/
12                (accessed June 21, 2020).
        337       CDC (June 1, 2020). Vaccine Price List. Vaccines for Children Program.
13                https://www.cdc.gov/vaccines/programs/vfc/awardees/vaccine-management/price-
                  list/ (accessed June 21, 2020).
14
        338       CDC (2018). Immunization: The Basics. Definition of Terms. Vaccines and
15                Immunizations. https://www.cdc.gov/vaccines/vac-gen/imz-basics.htm (accessed
                  June 21, 2020).
16      339       John T, et al (2000). Herd Immunity and Herd Effect: New Insights and
                  Definitions. J Epidemiol 16(7):601-6. doi: 10.1023/a:1007626510002.
17                https://pubmed.ncbi.nlm.nih.gov/11078115/ (accessed June 21, 2020).
18      340       Encyclopaedia Britannica (2020). https://www.britannica.com/science/antigen
                  (accessed on June 21, 2020).
19      341       Korenman, S. Teaching responsible conduct in research. Appropriate Risk to
                  Benefit Ratio (page 1 of 3). HHS Office of Research Integrity.
20                https://ori.hhs.gov/education/products/ucla/chapter3/page01.htm (accessed June 16,
                  2020).
21
        342       NIH (2017). FAQS about rare diseases. Genetic and Rare Diseases Information
22                Center. https://rarediseases.info.nih.gov/diseases/pages/31/ (accessed June 21,
                  2020).
23      343       Council for International Organizations of Medical Sciences (1995). “Guidelines
                  for Preparing Core Clinical-Safety Information on Drugs". Report of CIOMS
24                Working Group III.
                  https://cioms.ch/wp-content/uploads/2018/03/WG3_Guidelines-for-Preparing-
25                Core-Clinical-Safety-Information-on-Drugs.pdf (accessed June 21, 2020), excerpt.
26      344       Mayo clinic (2019). Infectious diseases. https://www.mayoclinic.org/diseases-
                  conditions/infectious-diseases/symptoms-causes/syc-20351173 (accessed June 21,
27                2020).

28
                                               - 27 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 28 of 38



 1   EXHIBIT                                        CITATION
     NUMBER
 2
        345       CDC (2020). Immunization Schedules. Child & Adolescent Immunization
 3                Schedule. https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html
                  (accessed June 21, 2020).
 4
        346       CDC (2020). Immunization Schedules. Adult Immunization Schedule.
 5                https://www.cdc.gov/vaccines/schedules/hcp/imz/adult.html (accessed June 21,
                  2020).
 6      347       CDC (2020). Prior immunization schedules.
                  https://www.cdc.gov/vaccines/schedules/hcp/schedule-related-resources.html
 7                (accessed June 21, 2020).
 8      348       Merck & Co., Inc. (1950). The Merck Manual, Eighth Edition. Pages 1462-1463.

 9      349       Karzon DT (1969). Immunization practice in the United States and Great Britain: a
                  comparative study. Postgrad Med J. 45(520):147-160.
10                doi:10.1136/pgmj.45.520.147
                  https://pmj.bmj.com/content/postgradmedj/45/520/147.full.pdf (accessed June 21,
11                2020)
        350       Branco N (2018). The Vaccine Schedule 1950-2018. Marin Healthcare District.
12                http://www.marinhealthcare.org/upload/public-meetings/2018-06-19-600-pm-mhd-
                  community-health-seminar-
13                vaccination/BRANCO_06192018_MGH%20Vaccine%20Presentation.pdf
                  (accessed June 22, 2020).
14
        351       Asturias E (May 9, 2016). Vaccination Schedules Past, Present and Future.
15                University of Colorado, Children’s Hospital Colorado, and Center for Global
                  Health. https://www.immunizecolorado.org/uploads/Vaccination-Schedules-Past-
16                Present-and-Future.pdf (accessed June 21, 2020), excerpts.
        352       CDC (2020). Vaccine Excipient Summary. The Pink Book: Course Textbook.
17                https://www.cdc.gov/vaccines/pubs/pinkbook/downloads/appendices/B/excipient-
                  table-2.pdf (accessed June 21, 2020).
18
        353       FDA (2018). Common Ingredients in U.S. Licensed Vaccines.
19                https://www.fda.gov/vaccines-blood-biologics/safety-availability-
                  biologics/common-ingredients-us-licensed-vaccines (accessed June 21, 2020).
20      354       Agency for Toxic Substances & Disease Registry (ATSDR) (2011). Substances A-
                  Z. Toxic substances portal. https://www.atsdr.cdc.gov/substances/indexAZ.asp
21                (accessed June 21, 2020).
22      355       FDA (2020). Vaccines Licensed for Use in the United States. Vaccines, Blood &
                  Biologics. https://www.fda.gov/vaccines-blood-biologics/vaccines/vaccines-
23                licensed-use-united-states (accessed June 21, 2020).
        356       ATSDR (2008). Toxicological profile for aluminum. Toxic Substances Portal.
24                Pages 3, 13-24, 145, 171-7, 208. https://www.atsdr.cdc.gov/ToxProfiles/tp22.pdf
                  (accessed June 21, 2020), excerpts.
25
        357       Federal Register. Fed Regist. 2003 Jun;68(100):34286. Docket No. 78N–0064. RIN
26                0910–AA01. https://www.fda.gov/media/74236/download (accessed June 21,
                  2020).
27
28
                                               - 28 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 29 of 38



 1   EXHIBIT                                          CITATION
     NUMBER
 2
        358       Baylor NW, Egan W, Richman P (2002). Aluminum salts in vaccines—U.S.
 3                perspective. Vaccine 20 Suppl 3:S18-22.
                  https://pubmed.ncbi.nlm.nih.gov/12184360/ (accessed June 21, 2020).
 4
        359       Federal Register. Revision of the requirements for constituent materials. Final rule.
 5                Fed Regist. 2011 Apr 13;76(71):20513-8.
                  https://www.federalregister.gov/documents/2011/04/13/2011-8885/revision-of-the-
 6                requirements-for-constituent-materials (accessed June 21, 2020).
        360       Office of the Federal Register, National Archives and Records Service, General
 7                Services Administration. Rules and regulations. Fed Regist. 1968 Jan; 33(6):369.
                  https://tile.loc.gov/storage-services/service/ll/fedreg/fr033/fr033006/fr033006.pdf
 8                (accessed June 17, 2020), excerpt.
 9      361       Citation: Flarend RE et al (1997). In vivo absorption of aluminium-containing
                  vaccine adjuvants using 26Al. Vaccine 15(12-13):1314-8.
10                https://pubmed.ncbi.nlm.nih.gov/9302736/ (accessed June 21, 2020).
        362       Verdier F et al (2005). Aluminium assay and evaluation of the local reaction at
11                several time points after intramuscular administration of aluminium containing
                  vaccines in the Cynomolgus monkey. Vaccine 23(11):1359-67.
12                https://pubmed.ncbi.nlm.nih.gov/15661384/ (accessed June 21, 2020).
13      363       Weisser K et al (2019). Aluminium in plasma and tissues after intramuscular
                  injection of adjuvanted human vaccines in rats. Arch Toxicol. 93(10):2787-96.
14                https://pubmed.ncbi.nlm.nih.gov/31522239/ (accessed June 21, 2020).
        364       CDC (2010). National Center for Health Statistics: Data table for boys length-for-
15                age and weight-for-age charts.
                  https://www.cdc.gov/growthcharts/who/boys_length_weight.htm (accessed June
16                21, 2020).
17      365       CDC (2010). National Center for Health Statistics: Data table for girls length-for-
                  age and weight-for-age charts.
18                https://www.cdc.gov/growthcharts/who/girls_length_weight.htm (accessed June 21,
                  2020).
19      366       Shoenfeld, Y, et al. (2015). Vaccines and Autoimmunity. Wiley Blackwell.
20      367       ATSDR (2008). Toxicological profile for mercury. Toxic Substances Portal. Pages
                  3, 19. https://www.atsdr.cdc.gov/toxprofiles/tp46.pdf (accessed June 21, 2020).
21
        368       Bigham, M., Copes, R (2005). Thiomersal in Vaccines. Drug-Safety 28, 89–101.
22                https://doi.org/10.2165/00002018-200528020-00001 (accessed June 21, 2020).
        369       Rice DC (2007). The U.S. EPA reference dose for methylmercury: sources of
23                uncertainty. Environ Res 2004;95:406-13.
                  https://pubmed.ncbi.nlm.nih.gov/15220074/ (accessed June 21, 2020).
24
        370       EPA (2017). Methylmercury. IRIS Assessments.
25                https://cfpub.epa.gov/ncea/iris2/chemicalLanding.cfm?substance_nmbr=73
                  (accessed June 21, 2020).
26      371       CDC (2015). Thimerosal in Vaccines. Vaccine Safety.
                  https://www.cdc.gov/vaccinesafety/concerns/thimerosal/index.html (accessed June
27                21, 2020).
28
                                               - 29 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 30 of 38



 1   EXHIBIT                                         CITATION
     NUMBER
 2
        372       Marques R, et al (2014). Perinatal multiple exposure to neurotoxic (lead,
 3                methylmercury, ethylmercury, and aluminum) substances and neurodevelopment at
                  six and 24 months of age. Environmental Pollution, Volume 187, Pages 130-135.
 4                https://www.sciencedirect.com/science/article/pii/S0269749114000104 (accessed
                  June 21, 2020).
 5
        373       Matheson vs. Schmitt: Deposition of Stanley A. Plotkin, M.D. Case #2015-
 6                831539-DM, January 11, 2018. County of Oakland Circuit Court, Family Division,
                  Michigan. Excerpt.
 7      374       Kelland K (2012). GAVI man's mission to "immunize every kid on earth". Reuters
                  Health News. https://www.reuters.com/article/us-vaccines-gavi/gavi-mans-mission-
 8                to-immunize-every-kid-on-earth-idUSBRE8410MB20120502 (accessed June 21,
                  2020).
 9
        375       CDC (2018). Advisory Committee on Immunization Practices – Summary Report,
10                June 20-21, 2018. https://www.cdc.gov/vaccines/acip/meetings/downloads/min-
                  archive/min-2018-06-508.pdf (excerpt) (accessed June 21, 2020).
11      376       BBC News (October 31, 2006). Superbug vaccine ‘shows promise’.
                  http://news.bbc.co.uk/go/pr/fr/-/2/hi/health/6098210.stm (censored from the public;
12                underlines added for emphasis of relevant text) (accessed October 31, 2006).
13      377       BBC News (updated October 31, 2006). Superbug vaccine ‘shows promise’.
                  http://news.bbc.co.uk/1/hi/health/6098210.stm (revised story omitting Dr. Enright’s
14                quote) (accessed June 17, 2020).
        378       Office of Congressman Jerry Nadler (March 19, 2020). Rep. Nadler Statement
15                Condemning Trump Administration for Refusing to Lift Fetal Tissue Ban for
                  COVID-19 Vaccine Research. Press Release.
16                https://nadler.house.gov/news/documentsingle.aspx?DocumentID=394222
                  (accessed June 21, 2020).
17
        379       Saey T (February 21, 2020). To tackle the new coronavirus, scientists are
18                accelerating the vaccine process. ScienceNews.
                  https://www.sciencenews.org/article/new-coronavirus-vaccine-development-
19                process-accelerating (accessed June 21, 2020).
        380       NY Times (March 15, 2015). Protection Without a Vaccine.
20                https://www.nytimes.com/2015/03/10/health/protection-without-a-vaccine.html
                  (accessed June 18, 2020).
21
        381       Rashmirekha P, et al (2018). Nanoparticle Vaccines Against Infectious Diseases.
22                Front Immunol 9: 2224. PMCID: PMC6180194 PMID: 30337923.
                  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6180194/ (accessed June 21,
23                2020).
        382       Glanz, J, et al (2016) White Paper on the Study of the Safety of the Childhood.
24                Immunization Schedule. Vaccine Safety Datalink. CDC.
                  https://www.cdc.gov/vaccinesafety/pdf/WhitePaperSafety_WEB.pdf (accessed
25                June 21, 2020), excerpt.
26      383       FDA (2018). Vaccine Product Approval Process. https://www.fda.gov/vaccines-
                  blood-biologics/development-approval-process-cber/vaccine-product-approval-
27                process (accessed June 21, 2020).

28
                                               - 30 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 31 of 38



 1   EXHIBIT                                        CITATION
     NUMBER
 2
        384       World Health Organization (2019). Global Vaccine Safety Summit. Marion
 3                Gruber, PhD – Director, FDA Office of Vaccines Research and Review (OVRR)
                  and the FDA Center for Biologics Evaluation and Research (CBER).
 4                https://www.who.int/news-room/events/detail/2019/12/02/default-calendar/global-
                  vaccine-safety-summit (accessed June 21, 2020).
 5
        385       Hospira, Inc. (2019) Vitamin K1 - phytonadione injection, emulsion. Package
 6                Label. Hospira, Inc.
                  https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=e8808230-2c44-
 7                44c6-8cab-8f29b6b34051&type=display (accessed June 21, 2020)
        386       FDA. AquaMEPHYTON Drug Label. FDA Access Data.
 8                https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/012223s041lbl.pdf
                  (accessed June 21, 2020).
 9
        387       CDC (2020). Immunization Schedules.
10                https://www.cdc.gov/vaccines/schedules/index.html (accessed June 21, 2020).
        388       FDA (2018). USP Therapeutic Categories Model Guidelines. Regulatory
11                Information. https://www.fda.gov/regulatory-information/fdaaa-implementation-
                  chart/usp-therapeutic-categories-model-guidelines (accessed June 21, 2020).
12
        389       FDA (2018). Transfer of Therapeutic Biological Products to the Center for Drug
13                Evaluation and Research. Combination Products.
                  https://www.fda.gov/combination-products/jurisdictional-information/transfer-
14                therapeutic-biological-products-center-drug-evaluation-and-research (accessed June
                  21, 2020).
15      390       FDA (2017). IRB Waiver or Alteration of Informed Consent for Clinical
                  Investigations Involving No More Than Minimal Risk to Human Subjects.
16                https://www.fda.gov/media/106587/download (accessed June 21, 2020).
17      391       FDA (2019). Protection of Human Subjects; Informed Consent. Science and
                  Research. https://www.fda.gov/science-research/clinical-trials-and-human-subject-
18                protection/protection-human-subjects-informed-consent (accessed June 21, 2020),
                  excerpt.
19      392       United States District Court, Southern District of New York. Informed Consent
                  Action Network v. United States Department of Health and Human Services. Case
20                1:18-cv-03215-JMF Document 18 Filed 07/09/18.
21      393       Johns Hopkins University (May 3, 2016). Study Suggests Medical Errors Now
                  Third Leading Cause of Death in the U.S. Johns Hopkins Medicine Press Release.
22                https://www.hopkinsmedicine.org/news/media/releases/study_suggests_medical_er
                  rors_now_third_leading_cause_of_death_in_the_us (accessed June 21, 2020).
23      394       CDC (2018). Vaccine Coverage Levels – United States, 1962-2016. Pink Book, 13th
                  Edition, Appendix E.
24                https://www.cdc.gov/vaccines/pubs/pinkbook/downloads/appendices/e/coverage-
                  levels.pdf (accessed July 5, 2020).
25
        395       Citation: CDC (2003). National, State, and Urban Area Vaccination Levels Among
26                Children Aged 19--35 Months --- United States, 2002. MMWR Weekly.
                  2003;52(31);728-732.
27                https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5231a2.htm (accessed July 5,
                  2020).
28
                                               - 31 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 32 of 38



 1   EXHIBIT                                           CITATION
     NUMBER
 2
        396       CDC (2012). National, State, and Local Area Vaccination Coverage Among
 3                Children Aged 19–35 Months — United States, 2011. MMWR Weekly.
                  2012;61(35);689-696.
 4                https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6135a1.htm (accessed July 5,
                  2020).
 5
        397       CDC (1971). Immunization Survey – 1970. Morbidity and Mortality, 20(13), 114-
 6                115. www.jstor.org/stable/44069987 (accessed July 9, 2020).
        398       Blood and Marrow Transplant Clinical Trials Network, funded by NIH (2004).
 7                Definitions of Infection Severity.
                  https://web.emmes.com/study/bmt2/public/Definition/Definitions_of_Inf_Severity.
 8                pdf (accessed July 5, 2020).
 9      399       CDC (2020). Provisional COVID‐19 Death Counts by Sex, Age, and
                  Week. National Center for Health
10                Statistics. https://data.cdc.gov/NCHS/Provisional-COVID-19-Death-Counts-by-
                  Sex-Age-and-W/vsak-wrfu/data (accessed October 18, 2020).
11      400       CDC (2020), National Center for Health Statistics. Underlying Cause of Death
                  1999-2018 on CDC WONDER Online Database, released in 2020. Data are from
12                the Multiple Cause of Death Files, 1999-2018, as compiled from data provided by
                  the 57 vital statistics jurisdictions through the Vital Statistics Cooperative Program.
13                Accessed at http://wonder.cdc.gov/ucd-icd10.html (accessed on July 9, 2020).
14      401       CDC (2020), National Center for Health Statistics. Underlying Cause of Death
                  1999-2018 on CDC WONDER Online Database, released in 2020. Data are from
15                the Multiple Cause of Death Files, 1999-2018, as compiled from data provided by
                  the 57 vital statistics jurisdictions through the Vital Statistics Cooperative Program.
16                Accessed at http://wonder.cdc.gov/ucd-icd10.html (accessed on July 9, 2020).
        402       Santoli JM, et al. (2020). Effects of the COVID-19 Pandemic on Routine Pediatric
17                Vaccine Ordering and Administration — United States, 2020. MMWR Morb
                  Mortal Wkly Rep 2020;69:591–593.
18                DOI: http://dx.doi.org/10.15585/mmwr.mm6919e2external icon (accessed July 5,
                  2020).
19
        403       Moro, P., et al. (2015). Deaths Reported to the Vaccine Adverse Event Reporting
20                System, United States, 1997–2013. Clinical Infectious Diseases, Volume 61, Issue
                  6, 15 September 2015, Pages 980–987, https://doi.org/10.1093/cid/civ423
21                (accessed on July 9, 2020).
        404       Centers for Disease Control and Prevention, About Tetanus.
22                https://www.cdc.gov/tetanus/about/index.html, (accessed July 17, 2020).
23      405       Miller et al. (1972). Diphtheria immunization. Effect upon carriers and the control
                  of outbreaks. American Journal of Diseases of Children 123(3):197-199.
24                https://doi.org/10.1001/archpedi.1972.02110090067004, (accessed July 17, 2020).
        406       U.S. Food and Drug Administration, FDA News Release, Nov. 27, 2013.
25                https://web.archive.org/web/20131130004447/https://www.fda.gov/NewsEvents/N
                  ewsroom/PressAnnouncements/ucm376937.htm, (accessed July 17, 2020).
26
        407       Warfel et al. (2014). Acellular pertussis vaccines protect against disease but fail to
27                prevent infection and transmission in a nonhuman primate model. Proceedings of
                  the National Academy of Sciences USA 111(2):787-792.
28                https://doi.org/10.1073/pnas.1314688110, (accessed July 17, 2020).
                                               - 32 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 33 of 38



 1   EXHIBIT                                          CITATION
     NUMBER
 2
        408       Martin et al. (2015). Pertactin-negative Bordetella pertussis strains: evidence for a
 3                possible selective advantage. Clinical Infectious Diseases 60(2):223-227.
                  https://doi.org/10.1093/cid/ciu788, (accessed July 17, 2020).
 4
        409       Hird & Grassly (2012). Systematic review of mucosal immunity induced by oral
 5                and inactivated poliovirus vaccines against virus shedding following oral poliovirus
                  challenge. PLoS Pathogens 8(4):e1002599.
 6                https://doi.org/10.1371/journal.ppat.1002599, (accessed July 17, 2020).
        410       Ohmit et al. (2013). Influenza vaccine effectiveness in the community and the
 7                household. Clinical Infectious Diseases 56(10):1363-1369.
                  https://doi.org/10.1093/cid/cit060, (accessed July 17, 2020).
 8
        411       Thomas et al. (2016). Influenza vaccination for healthcare workers who care for
 9                people aged 60 or older living in long-term care institutions. Cochrane Database of
                  Systematic Reviews (6):CD005187.
10                https://doi.org/10.1002/14651858.CD005187.pub5, (accessed July 17, 2020).
        412       Centers for Disease Control and Prevention, How is hepatitis B spread?
11                https://www.cdc.gov/hepatitis/hbv/bfaq.htm#bFAQc01, (accessed July 17, 2020).
12      413       Paunio et al. (1998). Explosive school-based measles outbreak: intense exposure
                  may have resulted in high risk, even among revaccinees. American Journal of
13                Epidemiology 148(11):1103-1110.
                  https://doi.org/10.1093/oxfordjournals.aje.a009588, (accessed July 17, 2020).
14      414       Fiebelkorn et al. (2013). Environmental factors potentially associated with mumps
                  transmission in yeshivas during a mumps outbreak among highly vaccinated
15                students: Brooklyn, New York, 2009-2010. Human Vaccines &
                  Immunotherapeutics 9(1):189-194. https://doi.org/10.4161/hv.22415, (accessed
16                July 17, 2020).
17      415       Kulkarni et al. (2013). Horizontal transmission of live vaccines. Human Vaccines
                  & Immunotherapeutics (1):197. https://doi.org/10.4161/hv.22132, (accessed July
18                17, 2020).
        416       Kass E. (1971). Infectious Diseases and Social Change. The Journal of Infectious
19                Diseases 123(1):110-114. https://www.jstor.org/stable/30108855?seq=1 (accessed
                  July 19, 2020).
20
        417       McKinlay, J., et al. (1977). The Questionable Contribution of Medical Measures to
21                the Decline of Mortality in the United States in the Twentieth Century. The
                  Milbank Memorial Fund Quarterly. Health and Society 55(3):405-428.
22                https://www.jstor.org/stable/3349539?seq=1 (accessed July 19, 2020).
        418       Magno, H, Golomb, B. (2020). Measuring the Benefits of Mass Vaccination
23                Programs in the United States. Vaccines 2020, 8(4), 561;
                  https://doi.org/10.3390/vaccines8040561 (accessed October 19, 2020).
24
        419       Office of the United States (U.S.) Trade Representative, “Notice of Determination
25                and Request for Public Comment Concerning Proposed Determination of Action
                  Pursuant to Section 301: China’s Acts, Policies, and Practices,” (Docket No.
26                USTR-2018-0005) (2018).
                  https://ustr.gov/sites/default/files/files/Press/Releases/301FRN.pdf (accessed June
27                15, 2020).

28
                                               - 33 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 34 of 38



 1   EXHIBIT                                        CITATION
     NUMBER
 2
        420       United States Food and Drug Administration, Importing CBER-Regulated Products
 3                Into the United States, https://www.fda.gov/vaccines-blood-biologics/exporting-
                  cber-regulated-products/importing-cber-regulated-products-united-states (accessed
 4                October 18, 2019).
 5      421       United States Food and Drug Administration, FDA Product Codes For Importing
                  CBER-Regulated Products, October 10, 2018, https://www.fda.gov/vaccines-
 6                blood-biologics/exporting-cber-regulated-products/fda-product-codes-importing-
                  cber-regulated-products (accessed March 30, 2020).
 7      422       United States Food and Drug Administration, FDA Entry Screening Systems and
                  Tools, December 12, 2017, https://www.fda.gov/industry/import-systems/entry-
 8                screening-systems-and-tools (accessed March 30, 2020).
 9      423       United States Food and Drug Administration, Global Operations - China Office,
                  January 28, 2020, https://www.fda.gov/about-fda/office-global-operations/china-
10                office (accessed March 23, 2020).
        424       United States Food and Drug Administration, FDA’s China Office Focuses on
11                Product Safety, March 2012, https://www.fda.gov/consumers (accessed June 15,
                  2020).
12
        425       United States Food and Drug Administration, US FDA Compliance in China and
13                India: How to Prepare for a GMP Inspection, 2015,
                  https://www.ulehssustainability.com/wp-content/uploads/2018/05/ulewp15-fda-
14                increases-presence-in-india-and-china-2017-final.pdf (accessed June 15, 2020).
        426       Reuters, Corrected (Official) Update-3: FDA Halts Imports from China’s Huahai
15                Chuannan Plant, September 28, 2018, https://www.reuters.com/article/huahai-
                  pharm-imports/corrected-update-3-fda-halts-imports-from-chinas-huahai-
16                chuannan-plant-idUSL2N1WE0XO (accessed March 31, 2020).
17      427       United States Food and Drug Administration, Exploring the Growing U.S. Reliance
                  on China’s Biotech and Pharmaceutical Products, July 31, 2019,
18                https://www.fda.gov/news-events/congressional-testimony/exploring-growing-us-
                  reliance-chinas-biotech-and-pharmaceutical-products-07312019 (accessed March
19                31, 2020).
        428       Regulatory Affairs Professionals Society (RAPS), U.S. FDA Inspections in China:
20                An Analysis of Form 483 From 2015, February 10, 2016,
                  https://www.raps.org/regulatory-focus%E2%84%A2/news-articles/2016/2/us-fda-
21                inspections-in-china-an-analysis-of-form-483s-from-2015 (accessed June 15,
                  2020).
22
        429       Council of Foreign Relations, U.S. Dependence on Pharmaceutical Products From
23                China, August 14, 2019, https://www.cfr.org/blog/us-dependence-pharmaceutical-
                  products-china (accessed March 31, 2020).
24      430       Drug, Chemical & Associated Technologies Association (DCAT), FDA Updates
                  Plan for Manufacturing Inspections in China in Wake of Coronavirus Outbreak,
25                February 27, 2020,
26                https://dcatvci.org/pharma-news/6373-fda-updates-plan-for-mfg-inspections-in-
                  china-in-wake-of-coronavirus-outbreak (accessed March 23, 2020).
27
28
                                               - 34 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 35 of 38



 1   EXHIBIT                                        CITATION
     NUMBER
 2
        431       Newsweek, Congress, Grappling With Tainted Chinese Drugs, is Baffled by Lack
 3                of FDA Oversight in U.S. Pharmaceutical Supply Chain, October 30, 2019,
                  https://www.newsweek.com/congress-spooked-tainted-chinese-drugs-eyeing-
 4                pharmaceutical-supply-chain-1468753 (accessed November 29, 2019).
 5      432       Medtech Pharma Intelligence, Coronavirus: All FDA Inspections Of Chinese
                  Manufacturing Facilities Come To Screeching Halt, February 14, 2020,
 6                https://medtech.pharmaintelligence.informa.com/MT126258/Coronavirus-All-
                  FDA-Inspections-Of-Chinese-Manufacturing-Facilities-Come-To-Screeching-Halt
 7                (accessed June 14, 2020).
        433       New York Times, FDA Halts Overseas Inspections of Drugs and Devices, Citing
 8                Coronavirus, March 10, 2020, https://www.nytimes.com/2020/03/10/health/drug-
                  inspections-fda-coronavirus.html (accessed March 23, 2020).
 9
        434       Fierce Pharma, FDA Anticipates Disruptions, Shortages as the China Outbreak
10                Plays Out, February 17, 2020, https://www.fiercepharma.com/manufacturing/fda-
                  anticipates-drug-and-device-disruptions-as-china-outbreak-plays-out (accessed
11                April 3, 2020).
        435       Wall Street Journal, FDA Cites Shortage of One Drug, Exposing Supply-Line
12                Worry, February 28, 2020, https://www.wsj.com/articles/coronavirus-slows-drug-
                  production-in-china-the-worlds-pharmacy-11582900885 (accessed March 13,
13                2020).
14      436       World Health Organization (WHO), China Enters the Global Vaccine Market,
                  WHO Bulletin 9-2014, https://www.who.int/bulletin/volumes/92/9/14-020914/en/
15                (accessed June 14, 2020).
        437       Human Vaccines, China’s Emerging Vaccine Industry, July 2010, Vol. 6, Issue 7,
16                https://pubmed.ncbi.nlm.nih.gov/20523120/ (accessed June 14, 2020).
17      438       Fierce Pharma, China’s Drug Exports to the U.S. Rise but Companies Struggle
                  With Quality, August 30, 2016,
18                https://www.fiercepharma.com/manufacturing/china-drug-exports-to-u-s-rise-but-
                  companies-struggle-quality (accessed April 21, 2018).
19      439       The National Bureau of Asian Research, Preparing for the Global Market: China’s
                  Expanding Roles as a Vaccine Manufacturer, October 11, 2011,
20                https://www.nbr.org/publication/preparing-for-the-global-market-chinas-
                  expanding-role-as-a-vaccine-manufacturer/ (accessed June 14, 2020).
21
        440       New York Times, China Investigates Vaccine Maker After Deaths of Infants,
22                December 25, 2013, https://www.nytimes.com/2013/12/26/world/asia/china-
                  investigates-vaccine-maker-after-infant-deaths.html (accessed March 18, 2017).
23      441       The Lancet, Vaccine Scandal and Crisis in Public Confidence in China, June 11,
                  2016, Vol. 387, Issue 10036, p2382,
24                https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(16)30737-
                  1/fulltext (accessed March 18, 2017).
25
        442       Insurance Journal, China Recalls Defective Vaccines Recalled from Overseas
26                Markets, August 9, 2018,
                  https://www.insurancejournal.com/news/international/2018/08/09/497593.htm
27                (accessed December 5, 2019).

28
                                               - 35 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 36 of 38



 1   EXHIBIT                                        CITATION
     NUMBER
 2
        443       Merck Press Release, Merck Opens New Manufacturing Facility in Hangzhou,
 3                China, April 16, 2013, https://www.mrknewsroom.com/press-release/corporate-
                  news/merck-opens-new-manufacturing-facility-hangzhou-china/ (accessed March
 4                18, 2017).
 5      444       Bloomberg News, Top-Selling Vaccine Made Cheap Shows Challenge to Merck:
                  Health, January 26, 2015, https://www.bloomberg.com/news/articles/2015-01-
 6                26/top-selling-vaccine-made-cheap-shows-challenge-to-merck-health (accessed
                  March 14, 2017).
 7      445       Pharma Times, Merck & Co. Signs China Vaccine Alliance, July 27, 2010,
                  http://www.pharmatimes.com/news/merck_and_co_signs_china_vaccines_alliance
 8                _982699 (accessed June 15, 2020).
 9      446       The Lancet, Indian Pharma Threatened by COVID-19 Shutdowns in China,
                  February 29, 2020, Vol. 395, Issue 10225, p675,
10                https://www.thelancet.com/journals/langlo/article/PIIS0140-6736(20)30459-
                  1/fulltext (accessed March 4, 2020).
11      447       Securing Industry, Almost 40 Indonesian Medical Facilities Procured Fake
                  Vaccines, July 12, 2016,
12                https://www.securingindustry.com/pharmaceuticals/almost-40-indonesian-medical-
                  facilities-have-fake-vaccines/s40/a2857/#.Xud8wpbQi-u (accessed March 12,
13                2020).
14      448       Pharmaceutical Commerce, 2016 Product Security Report, June 8, 2016,
                  https://pharmaceuticalcommerce.com/special-report/2016-product-security-report/
15                (accessed March 11, 2020).

16      449       Biopharma Dive, As India, China Drug Industries Mature, FDA Scrutiny an
                  Overhang, April 23, 2018, https://www.biopharmadive.com/news/as-india-china-
17                drug-industries-mature-fda-scrutiny-an-overhang/521719/ (accessed March 23,
                  2020).
18      450       Fierce Pharma, FDA Halt of Foreign Inspections May Delay Some New Product
                  Approvals, May 11, 2020, https://www.fiercepharma.com/manufacturing/fda-halt-
19                foreign-inspections-may-delay-some-new-product-approvals (accessed March 23,
                  2020).
20
        451       The U.S. Government Accountability Office (GAO) Report, Drug Safety: FDA Has
21                Improved Its Foreign Drug Inspection Program, but Needs to Assess the
                  Effectiveness and Staffing of Its Foreign Offices, December 2016,
22                https://www.gao.gov/assets/690/681689.pdf (accessed June 15, 2020).
        452       U.S. Food & Drug Administration, Securing the U.S. Drug Supply Chain:
23                Oversight of FDA’s Foreign Inspection Program, December 10, 2019,
                  https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-
24                supply-chain-oversight-fdas-foreign-inspection-program-12102019 (accessed
                  March 31, 2020).
25
        453       House Committee on Energy & Commerce, Subcommittee Oversight &
26                Investigations, “Hearing on Securing the U.S. Supply Chain: Oversight of FDA’s
                  Foreign Inspection Program”, December 10, 2019,
27                https://energycommerce.house.gov/subcommittees/oversight-and-investigations-
                  116th-congress (accessed June 15, 2020).
28
                                               - 36 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 37 of 38



 1   EXHIBIT                                        CITATION
     NUMBER
 2
        454       Pharma Manufacturing, Outsourcing in the Digital Age, February 19, 2020,
 3                https://www.pharmamanufacturing.com/articles/2020/outsourcing-in-the-digital-
                  age/ (accessed March 11, 2020).
 4
        455       NBC News, Tainted drugs: Ex-FDA inspector warns of dangers in U.S. meds made
 5                in China, India, May 10, 2019, https://www.nbcnews.com/health/health-
                  news/tainted-drugs-ex-fda-inspector-warns-dangers-u-s-meds-n1002971 (accessed
 6                March 23, 2020).
        456       Presentation by World Health Organization’s Senior Adviser, Health Economist
 7                Miloud Kadder, “Global Vaccine Market Features and Trends”, 2010.
                  https://www.who.int/influenza_vaccines_plan/resources/session_10_kaddar.pdf
 8                (accessed June 15, 2020).
 9      457       The WHO’s Global Preparedness Monitoring Board, Summary: GPMB Board
                  Meeting, April 1-2, 2019, IFRC, Geneva, Switzerland,
10                https://apps.who.int/gpmb/assets/pdf/GPMB_Board_Meeting_1-
                  2_April_2019_Summary.pdf (accessed June 15, 2020).
11      458       The WHO’s Global Preparedness Monitoring Board, A World at Risk Report,
                  September 22, 2019,
12                https://apps.who.int/gpmb/assets/annual_report/GPMB_annualreport_2019.pdf
                  (accessed June 15, 2020).
13
        459       World Bank press release, Global Preparedness Monitoring Board Convenes for the
14                First Time in Geneva, September 10, 2018,
                  https://www.worldbank.org/en/news/press-release/2018/09/10/global-preparedness-
15                monitoring-board-convenes-for-the-first-time-in-geneva (accessed May 13, 2020).
        460       The WHO’s Global Preparedness Monitoring Board, 2018-2020,
16                https://apps.who.int/gpmb/board.html (accessed May 26, 2020).
17      461       Research Gate, The Event 201, Domina Petric at the University Hospital Centre in
                  Split, Croatia,
18                https://www.researchgate.net/publication/340236453_The_Event_201 (accessed
                  June 15, 2020).
19      462       John Hopkins University’s Center for Security Health press release, The Event 201
                  Model, October 11, 2019,
20                https://www.centerforhealthsecurity.org/event201/event201-resources/event201-
                  model-desc.pdf (accessed June 15, 2020).
21
        463       John Hopkins University’s Center for Security Health, Event 201: Communication
22                in a Pandemic, October 14, 2019,
                  https://www.centerforhealthsecurity.org/event201/event201-resources/comms-fact-
23                sheet-191014.pdf (accessed June 15, 2020).
        464       : John Hopkins University’s Center for Security Health, The Event 201 Scenario,
24                October 2019, https://www.centerforhealthsecurity.org/event201/scenario.html
                  (accessed May 25, 2020).
25
        465       The Centers for Strategic and International Studies (CSIS), November 2019,
26                https://healthsecurity.csis.org/final-report/ (accessed June 15, 2020).

27
28
                                               - 37 -
              PETITIONERS’ APPENDIX TABLE IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
Case 2:20-cv-02470-WBS-JDP Document 4-5 Filed 12/29/20 Page 38 of 38
